

113 S944 RS: Putting Our Veterans Back to Work Act of 2013
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 258113th CONGRESS1st SessionS. 944[Report No. 113–123]IN THE SENATE OF THE UNITED STATESMay 14, 2013Mr. Sanders (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 AffairsStrike out all after the enacting clause and insert
			 the part printed in italicDecember 9, 2013Reported by Mr. Sanders,
			 with an amendment and an amendment to the titleStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo amend title 38, United States Code, to require courses
		  of education provided by public institutions of higher education that are
		  approved for purposes of the All-Volunteer Force Educational Assistance Program
		  and Post-9/11 Educational Assistance to charge veterans tuition and fees at the
		  in-State tuition rate, and for other purposes.1.Short titleThis Act may be cited as the
			 Putting Our Veterans Back to Work Act
			 of 2013.2.Approval of courses of
			 education provided by public institutions of higher education for purposes of
			 All-Volunteer Force Educational Assistance Program and Post-9/11 Educational
			 Assistance conditional on in-State tuition rate for veterans(a)In
			 generalSection 3679 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:(c)(1)Notwithstanding any other provision of this
				chapter and subject to paragraphs (3) through (5), the Secretary shall
				disapprove a course of education provided by a public institution of higher
				education to a covered individual pursuing a course of education with
				educational assistance under chapter 30 or 33 of this title while living in the
				State in which the public institution of higher education is located if the
				institution charges tuition and fees for that course for the covered individual
				at a rate that is higher than the rate the institution charges for tuition and
				fees for that course for residents of the State in which the institution is
				located, regardless of the covered individual’s State of residence.(2)For purposes of
				this subsection, a covered individual is any individual as follows:(A)A veteran who was
				discharged or released from a period of not fewer than 180 days of service in
				the active military, naval, or air service less than two years before the date
				of enrollment in the course concerned.(B)An individual who
				is entitled to assistance under section 3311(b)(9) or 3319 of this title by
				virtue of such individual's relationship to a veteran described in subparagraph
				(A).(3)It shall not be grounds to disapprove a
				course of education under paragraph (1) if a public institution of higher
				education requires a covered individual pursuing a course of education at the
				institution to demonstrate an intent to establish residency in the State in
				which the institution is located in order to be charged tuition and fees for
				that course at a rate that is equal to or less than the rate the institution
				charges for tuition and fees for that course for residents of the State.(4)The Secretary may
				waive such requirements of paragraph (1) as the Secretary considers
				appropriate.(5)Disapproval under paragraph (1) shall apply
				only with respect to educational assistance under chapters 30 and 33 of this
				title..(b)Effective
			 dateSubsection (c) of
			 section 3679 of title 38, United States Code (as added by subsection (a) of
			 this section) shall apply with respect to educational assistance provided for
			 pursuit of programs of education during academic terms that begin after July 1,
			 2015.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited
			 as the Veterans Health and Benefits
			 Improvement Act of 2013.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 38, United States Code.TITLE I—Survivor and Dependent MattersSec. 101. Extension of initial period for increased dependency and indemnity compensation for surviving spouses with children.Sec. 102. Eligibility for dependency and indemnity compensation, educational assistance, and housing loans for surviving spouses who remarry after age 55.Sec. 103. Extension of marriage delimiting date for surviving spouses of Persian Gulf War veterans to qualify for death pension.Sec. 104. Expansion of Marine Gunnery Sergeant John David Fry Scholarship.Sec. 105. Expansion of Yellow Ribbon G.I. Education Enhancement Program.Sec. 106. Benefits for children of certain Thailand service veterans born with spina bifida.Sec. 107. Program on assisted living for children of Vietnam veterans and certain Korea service veterans born with spina bifida.Sec. 108. Program on grief counseling in retreat settings for surviving spouses of members of the Armed Forces who die while serving on active duty in the Armed Forces.Sec. 109. Program evaluation on survivors' and dependents' educational assistance authorities.TITLE II—Education MattersSec. 201. Approval of courses of education provided by public institutions of higher learning for purposes of All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance conditional on in-State tuition rate for veterans.Sec. 202. Extension and expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs.Sec. 203. Report on debt management and collection.Sec. 204. Restoration of prior reporting fee multipliers.TITLE III—Health Care MattersSubtitle A—Expansion and Improvements of Benefits GenerallySec. 301. Expansion of provision of chiropractic care and services to veterans.Sec. 302. Modification of commencement date of period of service at Camp Lejeune, North Carolina, for eligibility for hospital care and medical services in connection with exposure to contaminated water.Sec. 303. Expansion of eligibility for sexual trauma counseling and treatment to veterans on inactive duty training.Sec. 304. Extension of sunset date regarding transportation of individuals to and from facilities of Department of Veterans Affairs and requirement of report.Sec. 305. Program on health promotion for overweight and obese veterans through support of fitness center memberships.Sec. 306. Program on health promotion for veterans through establishment of Department of Veterans Affairs fitness facilities.Subtitle B—Health Care AdministrationSec. 311. Extension of Department of Veterans Affairs Health Professional Scholarship Program.Sec. 312. Expansion of availability of prosthetic and orthotic care for veterans.Sec. 313. Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center.Subtitle C—Complementary and Alternative MedicineSec. 321. Expansion of research and education on and delivery of complementary and alternative medicine to veterans.Sec. 322. Program on integration of complementary and alternative medicine within Department of Veterans Affairs medical centers.Sec. 323. Studies of barriers encountered by veterans in receiving, and administrators and clinicians in providing, complementary and alternative medicine services furnished by the Department of Veterans Affairs.Sec. 324. Program on use of wellness programs as complementary approach to mental health care for veterans and family members of veterans.TITLE IV—Accountability and Administrative ImprovementsSec. 401. Administration of Veterans Integrated Service Networks.Sec. 402. Regional support centers for Veterans Integrated Service Networks.Sec. 403. Commission on Capital Planning for Department of Veterans Affairs Medical Facilities.Sec. 404. Public access to Department of Veterans Affairs research and data sharing between Departments.Sec. 405. Budget transparency for outreach activities of Department of Veterans Affairs.Sec. 406. Comptroller general report on advisory committees of the Department of Veterans Affairs.TITLE V—Improvement of Processing of Claims for CompensationSubtitle A—Claims Based on Military Sexual TraumaSec. 501. Medical examination and opinion for disability compensation claims based on military sexual trauma.Sec. 502. Case representative officers for military sexual trauma support.Sec. 503. Report on standard of proof for service-connection of mental health conditions related to military sexual trauma.Sec. 504. Reports on claims for disabilities incurred or aggravated by military sexual trauma.Subtitle B—Agency of Original JurisdictionSec. 511. Working group to improve employee work credit and work management systems of Veterans Benefits Administration in an electronic environment.Sec. 512. Task force on retention and training of Department of Veterans Affairs claims processors and adjudicators.Sec. 513. Reports on requests by the Department of Veterans Affairs for records of other Federal agencies.Sec. 514. Recognition of representatives of Indian tribes in the preparation, presentation, and prosecution of claims under laws administered by the Secretary of Veterans Affairs.Sec. 515. Program on participation of local and tribal governments in improving quality of claims for disability compensation submitted to Department of Veterans Affairs.Sec. 516. Quarterly reports on progress of Department of Veterans Affairs in eliminating backlog of claims for compensation that have not been adjudicated.Sec. 517. Reports on use of existing authorities to expedite benefits decisions.Sec. 518. Reports on Department disability medical examinations and prevention of unnecessary medical examinations.Subtitle C—Board of Veterans' Appeals and Court of Appeals for Veterans ClaimsSec. 521. Treatment of certain misfiled documents as a notice of appeal to the Court of Appeals for Veterans Claims.Sec. 522. Modification of filing period for notice of disagreement to initiate appellate review of decisions of Department of Veterans Affairs.Sec. 523. Determination of manner of appearance for hearings before Board of Veterans' Appeals.TITLE VI—Outreach MattersSec. 601. Program to increase coordination of outreach efforts between the Department of Veterans Affairs and Federal, State, and local agencies and nonprofit organizations.Sec. 602. Cooperative agreements between Secretary of Veterans Affairs and States on outreach activities.Sec. 603. Advisory committee on outreach activities of Department of Veterans Affairs.Sec. 604. Advisory boards on outreach activities of Department of Veterans Affairs relating to health care.Sec. 605. Modification of requirement for periodic reports to Congress on outreach activities of Department of Veterans Affairs.TITLE VII—Employment and Related MattersSubtitle A—Employment MattersSec. 701. Employment of veterans with the Federal Government.Sec. 702. State recognition of military experience of veterans in issuing licenses and credentials to veterans.Sec. 703. Report on unified Government Internet portal for veterans on jobs available through the Federal Government.Sec. 704. Information on disability-related employment and education protections in Transition Assistance Program.Subtitle B—Small Business MattersSec. 711. Expansion of contracting goals and preferences of Department of Veterans Affairs to include conditionally owned small business concerns 100 percent owned by veterans.Sec. 712. Modification of treatment under contracting goals and preferences of Department of Veterans Affairs for small businesses owned by veterans of small businesses after death of disabled veteran owners.Sec. 713. Treatment of businesses after deaths of servicemember-owners for purposes of Department of Veterans Affairs contracting goals and preferences.Sec. 714. Special rule for treatment under contracting goals and preferences of Department of Veterans Affairs of small business concerns licensed in community property States.TITLE VIII—Other MattersSec. 801. Consideration by Secretary of Veterans Affairs of resources disposed of for less than fair market value by individuals applying for pension.Sec. 802. Office of National Veterans Sports Programs and Special Events.Sec. 803. Adaptive sports programs for disabled veterans and members of the Armed Forces through United States Olympic Committee.Sec. 804. Making effective date provision consistent with provision for benefits eligibility of a veteran's child based upon termination of remarriage by annulment.Sec. 805. Extended period for scheduling of medical exams for veterans receiving temporary disability ratings for severe mental disorders.Sec. 806. Authority to issue Veterans ID Cards.Sec. 807. Honoring as veterans certain persons who performed service in the reserve components of the Armed Forces.Sec. 808. Extension of authority for Secretary of Veterans Affairs to issue and guarantee certain loans.Sec. 809. Review of determination of certain service in Philippines during World War II.Sec. 810. Report on Laotian military support of Armed Forces of the United States during Vietnam War.Sec. 811. Report on assistance for veterans in obtaining training on purchasing and operating a franchise.Sec. 812. Limitation on aggregate amount of bonuses payable to personnel of the Department of Veterans Affairs during fiscal year 2014.2.References to title 38,
			 United States CodeExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 38, United States Code.ISurvivor and Dependent
			 Matters101.Extension of initial
			 period for increased dependency and indemnity compensation for surviving
			 spouses with children(a)In
			 generalSection 1311(f)(2) is
			 amended by striking two-year and inserting
			 three-year.(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as of
			 September 30, 2014, and shall apply to any surviving spouse who was eligible
			 for or in receipt of benefits under section 1311(f) of title 38, United States
			 Code, on or after the date of the enactment of this Act.102.Eligibility for
			 dependency and indemnity compensation, educational assistance, and housing
			 loans for surviving spouses who remarry after age 55(a)In
			 generalParagraph (2)(B) of
			 section 103(d) is amended to read as follows:(B)The remarriage after age 55 of the
				surviving spouse of a veteran shall not bar the furnishing of benefits
				specified in paragraph (5) to such person as the surviving spouse of the
				veteran..(b)Conforming
			 amendmentParagraph (5) of such section is amended by striking
			 Paragraphs (2)(A) and inserting Paragraphs
			 (2).(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is one year after the date of the enactment of this Act.103.Extension of
			 marriage delimiting date for surviving spouses of Persian Gulf War veterans to
			 qualify for death pensionSection 1541(f)(1)(E) is amended by striking
			 January 1, 2001 and inserting the date that is 10 years
			 and one day after the date on which the Persian Gulf War was terminated, as
			 prescribed by Presidential proclamation or by law.104.Expansion of
			 Marine Gunnery Sergeant John David Fry Scholarship(a)Expansion of
			 entitlementSubsection (b)(9)
			 of section 3311 is amended by inserting or spouse after
			 child.(b)Limitation and election
			 on certain benefitsSubsection (f) of such section is
			 amended—(1)by redesignating
			 paragraph (2) as paragraph (4); and(2)by inserting after
			 paragraph (1) the following new paragraphs:(2)LimitationThe
				entitlement of an individual to assistance under subsection (a) pursuant to
				paragraph (9) of subsection (b) because the individual was a spouse of a person
				described in such paragraph shall expire on the earlier of—(A)the date that is 15 years
				after the date on which the person died; and(B)the date on which the
				individual remarries.(3)Election on receipt of
				certain benefitsA surviving spouse entitled to assistance under
				subsection (a) pursuant to paragraph (9) of subsection (b) who is also entitled
				to educational assistance under chapter 35 of this title may not receive
				assistance under both this section and such chapter, but shall make an
				irrevocable election (in such form and manner as the Secretary may prescribe)
				under which section or chapter to receive educational
				assistance..(c)Conforming
			 amendmentSection 3321(b)(4) is amended—(1)by striking an
			 individual and inserting a child; and(2)by striking such
			 individual’s each time it appears and inserting such
			 child’s.(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is two years after the date of the enactment of this Act.105.Expansion of
			 Yellow Ribbon G.I. Education Enhancement Program(a)In
			 generalSection 3317(a) is
			 amended by striking in paragraphs (1) and (2) and inserting
			 in paragraphs (1), (2), and (9).(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to academic terms beginning after July 1, 2015.106.Benefits for
			 children of certain Thailand service veterans born with spina bifida(a)In
			 generalSubchapter III of chapter 18 is amended by adding at the
			 end the following new section:1822.Benefits for children
				of certain Thailand service veterans born with spina bifida(a)Benefits
				authorizedThe Secretary may provide to any child of a veteran of
				covered service in Thailand who is suffering from spina bifida the health care,
				vocational training and rehabilitation, and monetary allowance required to be
				paid to a child of a Vietnam veteran who is suffering from spina bifida under
				subchapter I of this chapter as if such child of a veteran of covered service
				in Thailand were a child of a Vietnam veteran who is suffering from spina
				bifida under such subchapter.(b)Spina bifida conditions
				coveredThis section applies with respect to all forms and
				manifestations of spina bifida, except spina bifida occulta.(c)Veteran of covered
				service in ThailandFor purposes of this section, a veteran of
				covered service in Thailand is any individual, without regard to the
				characterization of that individual's service, who—(1)served in the active
				military, naval, or air service in Thailand, as determined by the Secretary in
				consultation with the Secretary of Defense, during the period beginning on
				January 9, 1962, and ending on May 7, 1975; and(2)is determined by the
				Secretary, in consultation with the Secretary of Defense, to have been exposed
				to a herbicide agent during such service in Thailand.(d)Herbicide
				agentFor purposes of this section, the term herbicide
				agent means a chemical in a herbicide used in support of United States
				and allied military operations in Thailand, as determined by the Secretary in
				consultation with the Secretary of Defense, during the period beginning on
				January 9, 1962, and ending on May 7,
				1975..(b)Conforming amendment to
			 definition of childSection 1831(1) is
			 amended—(1)in subparagraph
			 (B)—(A)by striking
			 subchapter III of this chapter and inserting section 1821
			 of this title; and(B)in clause (i), by
			 striking section 1821 of this title and inserting that
			 section; and(2)by adding at the end the
			 following new subparagraph:(C)For purposes of section
				1822 of this title, an individual, regardless of age or marital status,
				who—(i)is the natural child of a
				veteran of covered service in Thailand (as determined for purposes of that
				section); and(ii)was conceived after the
				date on which that veteran first entered service described in subsection (c) of
				that
				section..(c)Clerical
			 amendments(1)Subchapter
			 headingThe heading for subchapter III of chapter 18 is amended
			 by inserting and
			 Thailand after Korea.(2)Table of
			 sectionsThe table of sections at the beginning of chapter 18 is
			 amended—(A)by striking the item
			 relating to subchapter III and inserting the following new item:Subchapter III—Children of
				certain Korea and Thailand service veterans born with spina
				bifida;and(B)by inserting after the
			 item relating to section 1821 the following new item:1822. Benefits for children of
				certain Thailand service veterans born with spina
				bifida..(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is one year after the date of the enactment of this Act.107.Program on
			 assisted living for children of Vietnam veterans and certain Korea service
			 veterans born with spina bifida(a)ProgramCommencing not later than 180 days after
			 the date on which this section takes effect, the Secretary of Veterans Affairs
			 shall carry out a program to assess the feasibility and advisability of
			 providing assisted living, group home care, or similar services in lieu of
			 nursing home care to covered individuals.(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 any individual who is entitled to health care under subchapter I or III of
			 chapter 18 of title 38, United States Code.(c)Duration(1)In
			 generalExcept as otherwise provided in this subsection, the
			 program shall be carried out during the three-year period beginning on the date
			 of the commencement of the program.(2)ContinuationSubject
			 to paragraph (3), the Secretary may continue the program for an additional
			 two-year period as the Secretary considers appropriate.(3)TerminationThe
			 program may not operate after the date that is five years after the date of the
			 commencement of the program.(d)Scope of services and
			 programUnder the program,
			 the Secretary shall provide covered individuals with integrated, comprehensive
			 services, including the following:(1)Assisted living, group home care, or such
			 other similar services as the Secretary considers appropriate.(2)Transportation services.(3)Such other services as the Secretary
			 considers appropriate for the care of covered individuals under the
			 program.(e)Program
			 requirementsIn carrying out
			 the program, the Secretary shall—(1)inform all covered
			 individuals of the services available under the program;(2)enter into agreements with appropriate
			 providers of assisted living, group home care, or other similar services for
			 provision of services under the program; and(3)determine the appropriate
			 number of covered individuals to be enrolled in the program and criteria for
			 such enrollment.(f)Reports(1)Preliminary
			 reports(A)In
			 generalNot later than one year after the date of the
			 commencement of the program and, if the program is continued under subsection
			 (c)(2), not later than three years after the date of the commencement of the
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the program.(B)ContentsEach
			 report submitted under subparagraph (A) shall include the following:(i)A description of the
			 implementation and operation of the program.(ii)The number of covered
			 individuals receiving benefits under the program.(iii)An analysis that compares the costs of
			 furnishing assisted living, group home care, or similar service with the costs
			 of furnishing nursing home care.(iv)An analysis of the costs
			 and benefits under the program.(v)The findings and
			 conclusions of the Secretary with respect to the program.(vi)Such recommendations for
			 the continuation or expansion of the program as the Secretary may have.(2)Final report(A)In
			 generalNot later than 180 days after the completion of the
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the program.(B)ContentsThe
			 report submitted under subparagraph (A) shall include the following:(i)The findings and
			 conclusions of the Secretary with respect to the program.(ii)Such recommendations for
			 the continuation or expansion of the program as the Secretary may have.(g)FundingAmounts to carry out the program shall be
			 derived from amounts appropriated or otherwise made available for the
			 furnishing of nursing home care under chapter 18 of title 38, United States
			 Code.(h)Effective
			 dateThis section shall take
			 effect on the date that is one year after the date of the enactment of this
			 Act.108.Program on
			 grief counseling in retreat settings for surviving spouses of members of the
			 Armed Forces who die while serving on active duty in the Armed Forces(a)Program
			 required(1)In
			 generalCommencing not later than 180 days after the date on
			 which this section takes effect, the Secretary of Veterans Affairs shall carry
			 out, through the Readjustment Counseling Service of the Veterans Health
			 Administration, a program to assess the feasibility and advisability of
			 providing grief counseling services described in subsection (b) in group
			 retreat settings to surviving spouses of members of the Armed Forces who die
			 while serving on active duty in the Armed Forces who would, as determined by
			 the Readjustment Counseling Service, benefit from the services provided under
			 the program.(2)Participation at
			 election of surviving spouseThe participation of a surviving
			 spouse in the program under this section shall be at the election of the
			 surviving spouse.(b)Covered
			 servicesThe services provided to a surviving spouse under the
			 program shall include the following:(1)Information and
			 counseling on coping with grief.(2)Information about
			 benefits and services available to surviving spouses under laws administered by
			 the Secretary.(3)Such other information
			 and counseling as the Secretary considers appropriate to assist a surviving
			 spouse under the program with adjusting to the death of a spouse.(c)EventsThe
			 Secretary shall carry out the program at not fewer than six events as
			 follows:(1)Three events at which
			 surviving spouses with dependent children are encouraged to bring their
			 children.(2)Three events at which
			 surviving spouses with dependent children are not encouraged to bring their
			 children.(d)DurationThe
			 program shall be carried out during the two-year period beginning on the date
			 of the commencement of the program.(e)Reports(1)In
			 generalNot later than 180 days after the completion of the first
			 year of the program and not later than 180 days after the completion of the
			 program, the Secretary shall submit to Congress a report on the program.(2)ContentsEach
			 report submitted under paragraph (1) shall contain the findings and conclusions
			 of the Secretary as a result of the program, and shall include such
			 recommendations for the continuation or expansion of the program as the
			 Secretary considers appropriate.(f)DefinitionsIn
			 this section, the terms active duty, Armed Forces,
			 and surviving spouse have the meanings given such terms in section
			 101 of title 38, United States Code.(g)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.109.Program
			 evaluation on survivors' and dependents' educational assistance
			 authorities(a)In
			 generalThe Secretary of
			 Veterans Affairs shall enter into a contract with an appropriate private sector
			 entity to conduct a program evaluation of the authorities for survivors' and
			 dependents' educational assistance under chapter 35 of title 38, United States
			 Code.(b)ReportNot
			 later than six months after the entry into the contract required by subsection
			 (a), the Secretary shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report setting forth the results of the program evaluation conducted pursuant
			 to the contract, together with such comments on the results of the program
			 evaluation as the Secretary considers appropriate.(c)Effective
			 dateThis section shall take effect one year after the date of
			 the enactment of this Act.IIEducation
			 Matters201.Approval of courses
			 of education provided by public institutions of higher learning for purposes of
			 All-Volunteer Force Educational Assistance Program and Post-9/11 Educational
			 Assistance conditional on in-State tuition rate for veterans(a)In
			 generalSection 3679 is
			 amended by adding at the end the following new subsection:(c)(1)Notwithstanding any other provision of this
				chapter and subject to paragraphs (3) through (6), the Secretary shall
				disapprove a course of education provided by a public institution of higher
				learning to a covered individual pursuing a course of education with
				educational assistance under chapter 30 or 33 of this title while living in the
				State in which the public institution of higher learning is located if the
				institution charges tuition and fees for that course for the covered individual
				at a rate that is higher than the rate the institution charges for tuition and
				fees for that course for residents of the State in which the institution is
				located, regardless of the covered individual’s State of residence.(2)For purposes of this
				subsection, a covered individual is any individual as follows:(A)A veteran who was
				discharged or released from a period of not fewer than 90 days of service in
				the active military, naval, or air service less than three years before the
				date of enrollment in the course concerned.(B)An individual who is
				entitled to assistance under section 3311(b)(9) or 3319 of this title by virtue
				of such individual's relationship to a veteran described in subparagraph
				(A).(3)If after
				enrollment in a course of education that is subject to disapproval under
				paragraph (1) by reason of paragraph (2)(A) or (2)(B) a covered individual
				pursues one or more courses of education at the same public institution of
				higher learning while remaining continuously enrolled (other than during
				regularly scheduled breaks between courses, semesters or terms) at that
				institution of higher learning, any course so pursued by the covered individual
				at that institution of higher learning while so continuously enrolled shall
				also be subject to disapproval under paragraph (1).(4)It shall not be grounds to disapprove a
				course of education under paragraph (1) if a public institution of higher
				learning requires a covered individual pursuing a course of education at the
				institution to demonstrate an intent, by means other than satisfying a physical
				presence requirement, to establish residency in the State in which the
				institution is located, or to satisfy other requirements not relating to the
				establishment of residency, in order to be charged tuition and fees for that
				course at a rate that is equal to or less than the rate the institution charges
				for tuition and fees for that course for residents of the State.(5)The Secretary may waive
				such requirements of paragraph (1) as the Secretary considers
				appropriate.(6)Disapproval under paragraph (1) shall apply
				only with respect to educational assistance under chapters 30 and 33 of this
				title..(b)Effective
			 dateSubsection (c) of
			 section 3679 of title 38, United States Code (as added by subsection (a) of
			 this section), shall apply with respect to educational assistance provided for
			 pursuit of programs of education during academic terms that begin after July 1,
			 2015, through courses of education that commence on or after that date.202.Extension and
			 expansion of authority for certain qualifying work-study activities for
			 purposes of the educational assistance programs of the Department of Veterans
			 Affairs(a)Extension of expiring
			 current authoritySection 3485(a)(4) is amended by striking
			 June 30, 2013 each place it appears and inserting June
			 30, 2015.(b)Expansion to outreach
			 services provided through congressional officesSuch section is further amended by adding
			 at the end the following new subparagraph:(K)During the period beginning on June 30,
				2013, and ending on June 30, 2015, the following activities carried out at the
				offices of Members of Congress for such Members:(i)The distribution of
				information to members of the Armed Forces, veterans, and their dependents
				about the benefits and services under laws administered by the Secretary and
				other appropriate governmental and nongovernmental programs.(ii)The preparation and
				processing of papers and other documents, including documents to assist in the
				preparation and presentation of claims for benefits under laws administered by
				the
				Secretary..(c)Annual reports(1)In
			 generalNot later than June 30 of 2014 and 2015, the Secretary of
			 Veterans Affairs shall submit to Congress a report on the work-study allowances
			 paid under paragraph (1) of section 3485(a) of title 38, United States Code,
			 during the most recent one-year period for qualifying work-study activities
			 described in paragraph (4) of such section, as amended by subsections (a) and
			 (b) of this section.(2)ContentsEach
			 report submitted under paragraph (1) shall include, for the year covered by
			 such report, the following:(A)A description of the
			 recipients of such work-study allowances.(B)A list of the locations
			 where qualifying work-study activities were carried out.(C)A description of the
			 outreach conducted by the Secretary to increase awareness of the eligibility of
			 such work-study activities for such work-study allowances.203.Report on debt
			 management and collection(a)ReportNot
			 later than one year after the effective date specified in subsection (c), the
			 Comptroller General of the United States shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the
			 House of Representatives a report on processes used by the Department of
			 Veterans Affairs to identify and resolve cases of incorrect payments associated
			 with educational assistance under chapters 30 and 33 of title 38, United States
			 Code.(b)Issues
			 addressedThe report required by subsection (a) shall, to the
			 extent possible, address the following:(1)The effectiveness of the
			 processes referred to in subsection (a) in identifying and resolving incorrect
			 payments associated with educational assistance under chapters 30 and 33 of
			 title 38, United States Code.(2)The accuracy of
			 overpayment information provided to veterans by the Education Service and Debt
			 Management Center of the Department.(3)How well the Debt
			 Management Center of the Department communicates and works with veterans to
			 resolve disputed debt amounts.(4)How the payment and debt
			 collection processes of the Department compare to comparable programs in other
			 Federal agencies.(5)Any recommendations to
			 improve the payment and debt collection processes of the Department that the
			 Comptroller General considers appropriate.(c)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.204.Restoration of prior
			 reporting fee multipliersSection 3684(c) is amended—(1)by striking
			 $12 and inserting $7; and(2)by striking
			 $15 and inserting $11.IIIHealth Care
			 MattersAExpansion and
			 Improvements of Benefits Generally301.Expansion of provision
			 of chiropractic care and services to veterans(a)Program for provision
			 of chiropractic care and services to veteransSection 204(c) of the Department of
			 Veterans Affairs Health Care Programs Enhancement Act of 2001 (Public Law
			 107–135; 115 Stat. 2459; 38 U.S.C. 1710 note) is amended—(1)by inserting
			 (1) before The program; and(2)by adding at the end the
			 following new paragraph:(2)The program shall be
				carried out at not fewer than two medical centers or clinics in each Veterans
				Integrated Service Network by not later than one year after the effective date
				specified in section 301(c) of the Veterans Health and Benefits Improvement Act
				of 2013, and at not fewer than 50 percent of all medical centers in each
				Veterans Integrated Service Network by not later than two years after such
				effective
				date..(b)Expanded chiropractor
			 services available to veterans(1)Medical
			 servicesParagraph (6) of section 1701 is amended by adding at
			 the end the following new subparagraph:(H)Chiropractic
				services..(2)Rehabilitative
			 servicesParagraph (8) of such section is amended by inserting
			 chiropractic, after counseling,.(3)Preventive health
			 servicesParagraph (9) of such section is amended—(A)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively;
			 and(B)by inserting after
			 subparagraph (E) the following new subparagraph (F):(F)periodic and preventive
				chiropractic examinations and
				services;.(c)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on the date that is one year after the date of the enactment of
			 this Act.302.Modification of
			 commencement date of period of service at Camp Lejeune, North Carolina, for
			 eligibility for hospital care and medical services in connection with exposure
			 to contaminated water(a)ModificationSection 1710(e)(1)(F) is amended by
			 striking January 1, 1957, and inserting August 1, 1953
			 (or such earlier date for the commencement of exposure to contaminated water at
			 Camp Lejeune as the Secretary, in consultation with the Agency for Toxic
			 Substances and Disease Registry, shall specify),.(b)PublicationThe
			 Secretary of Veterans Affairs shall publish in the Federal Register a notice of
			 any earlier date for the commencement of exposure to contaminated water at Camp
			 Lejeune, North Carolina, for purposes of section 1710(e)(1)(F) of title 38,
			 United States Code, as amended by subsection (a).303.Expansion of
			 eligibility for sexual trauma counseling and treatment to veterans on inactive
			 duty trainingSection
			 1720D(a)(1) is amended by striking or active duty for training
			 and inserting , active duty for training, or inactive duty
			 training.304.Extension of
			 sunset date regarding transportation of individuals to and from facilities of
			 Department of Veterans Affairs and requirement of report(a)Extension of
			 sunset dateSubsection (a)(2) of section 111A is amended by
			 striking the date that is one year after the date of the enactment of
			 this section and inserting September 30, 2015.(b)Funding
			 availableSuch section is further amended by adding at the end
			 the following new subsection:(c)FundingThere
				is hereby authorized to be appropriated for each of fiscal years 2014 and 2015
				for the Department, $4,000,000 to carry out this
				section..(c)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Veterans’ Affairs of the Senate and the
			 Committee on Veterans’ Affairs of the House of Representatives a report
			 on—(1)the efforts of
			 the Secretary to carry out the transportation services required by section
			 111A(a) of title 38, United States Code;(2)the utilization of those
			 services by covered veterans; and(3)the feasibility and
			 advisability of the continuation of the provision of such services after
			 September 30, 2015.305.Program on
			 health promotion for overweight and obese veterans through support of fitness
			 center memberships(a)Program
			 requiredCommencing not later than 180 days after the date on
			 which this section takes effect, the Secretary of Veterans Affairs shall,
			 through the National Center for Preventive Health, carry out a program to
			 assess the feasibility and advisability of promoting health in covered
			 veterans, including achieving a healthy weight and reducing risks of chronic
			 disease, through support for fitness center membership.(b)Covered
			 veteransFor purposes of this section, a covered veteran is any veteran who—(1)is enrolled in the system of annual patient enrollment established and operated by the Secretary under section 1705 of title 38, United States Code;(2)is determined by a
			 clinician of the Department of Veterans Affairs to be overweight or obese as of
			 the date of the commencement of the program; and(3)resides in a location
			 that is more than 15 minutes driving distance from a fitness center at a
			 facility of the Department that would otherwise be available to the veteran for
			 at least eight hours per day during five or more days per week.(c)Duration of
			 programThe program shall be carried out during the two-year
			 period beginning on the date of the commencement of the program.(d)Locations(1)In
			 generalIn carrying out the program, the Secretary shall
			 select—(A)not less than five
			 medical centers of the Department at which the Secretary shall cover the full
			 reasonable cost of a fitness center membership for covered veterans within the
			 catchment area of such centers; and(B)not less than five
			 medical centers of the Department at which the Secretary shall cover half the
			 reasonable cost of a fitness center membership for covered veterans within the
			 catchment area of such centers.(2)ConsiderationsIn
			 selecting locations for the program, the Secretary shall consider the
			 feasibility and advisability of selecting locations in the following
			 areas:(A)Rural areas.(B)Areas that are not in
			 close proximity to an active duty military installation.(C)Areas in different
			 geographic locations.(e)Participation(1)Maximum number of
			 participantsThe number of covered veterans who may participate
			 in the program at each location selected under subsection (d) may not exceed
			 100.(2)Voluntary
			 participationThe participation of a covered veteran in the
			 program shall be at the election of the covered veteran in consultation with a
			 clinician of the Department.(f)Membership
			 payment(1)In
			 generalExcept as provided in paragraph (2), in carrying out the
			 program, the Secretary shall pay the following:(A)The full reasonable cost
			 of a fitness center membership for covered veterans within the catchment area
			 of centers selected under subsection (d)(1)(A) who are participating in the
			 program.(B)Half the reasonable cost
			 of a fitness center membership for covered veterans within the catchment area
			 of centers selected under subsection (d)(1)(B) who are participating in the
			 program.(2)LimitationPayment
			 for a fitness center membership of a covered veteran may not exceed $50 per
			 month of membership.(g)Reports(1) Periodic
			 reportsNot later than 90 days after the date of the commencement
			 of the program and not less frequently than once every 90 days thereafter, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 activities carried out to implement the program, including outreach activities
			 to veterans and community organizations.(2)Final
			 reportNot later than 180 days after the date of the completion
			 of the program, the Secretary shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the program detailing—(A)the findings and
			 conclusions of the Secretary as a result of the program; and(B)recommendations for the
			 continuation or expansion of the program.(h)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.306.Program on
			 health promotion for veterans through establishment of Department of Veterans
			 Affairs fitness facilities(a)Program
			 requiredCommencing not later than 180 days after the date on
			 which this section takes effect, the Secretary of Veterans Affairs shall carry
			 out a program to assess the feasibility and advisability of promoting health in
			 covered veterans, including achieving a healthy weight, through establishment
			 of Department of Veterans Affairs fitness facilities.(b)Covered
			 veteransFor purposes of this section, a covered veteran is any
			 veteran who is enrolled in the system of annual patient enrollment established
			 and operated by the Secretary under section 1705 of title 38, United States
			 Code.(c)Duration of
			 programThe program shall be carried out during the three-year
			 period beginning on the date of the commencement of the program.(d)Locations(1)In
			 generalThe Secretary shall carry out the program by establishing
			 fitness facilities in Department facilities as follows:(A)In not fewer than five
			 Department of Veterans Affairs medical centers selected by the Secretary for
			 purposes of the program.(B)In not fewer than five
			 outpatient clinics of the Department selected by the Secretary for purposes of
			 the program.(2)ConsiderationsIn
			 selecting locations for the program, the Secretary shall consider the
			 feasibility and advisability of selecting locations in the following
			 areas:(A)Rural areas.(B)Areas that are not in
			 close proximity to an active duty military installation.(C)Areas in different
			 geographic locations.(e)Limitation on
			 expensesIn establishing and supporting a fitness facility in a
			 facility of the Department under the program, the Secretary may expend amounts
			 as follows:(1)For establishment and
			 support of a fitness facility in a Department of Veterans Affairs medical
			 center, not more than $60,000.(2)For establishment and
			 support of a fitness facility in an outpatient clinic of the Department, not
			 more than $40,000.(f)Repurposing of physical
			 space and purchases of equipment(1)In
			 generalSubject to subsection (e), the Secretary may, in carrying
			 out the program, repurpose existing physical space of the Department and
			 purchase such fitness equipment and supplies as the Secretary considers
			 appropriate for purposes of the program.(2)Repurposing
			 exceptionExisting physical space used for the direct delivery of
			 health care to patients may not be repurposed under paragraph (1).(g)Prohibition on
			 assessment of user feesThe Secretary may not assess a fee upon a
			 covered veteran for use of a fitness facility established under the
			 program.(h)Voluntary
			 participationThe participation of a covered veteran in the
			 program shall be at the election of the covered veteran.(i)Reports(1)Periodic
			 reportsNot later than 90 days after the date of the commencement
			 of the program and not less frequently than once every 90 days thereafter, the
			 Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and
			 the Committee on Veterans’ Affairs of the House of Representatives a report on
			 activities carried out to implement the program, including outreach activities
			 to veterans and community organizations.(2)Final
			 reportNot later than 180 days after the date of the completion
			 of the program, the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the program detailing—(A)the findings and
			 conclusions of the Secretary as a result of the program; and(B)recommendations for the
			 continuation or expansion of the program.(j)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.BHealth Care
			 Administration311.Extension of
			 Department of Veterans Affairs Health Professional Scholarship
			 ProgramSection 7619 is
			 amended by striking December 31, 2014 and inserting
			 December 31, 2019.312.Expansion of
			 availability of prosthetic and orthotic care for veterans(a)Establishment or
			 expansion of advanced degree programs To expand availability of provision of
			 careThe Secretary of Veterans Affairs shall work with
			 institutions of higher education to develop partnerships for the establishment
			 or expansion of programs of advanced degrees in prosthetics and orthotics in
			 order to improve and enhance the availability of high quality prosthetic and
			 orthotic care for veterans.(b)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Veterans’ Affairs of the Senate and the
			 Committee on Veterans’ Affairs of the House of Representatives a report setting
			 forth a plan for carrying out subsection (a). The Secretary shall develop the
			 plan in consultation with veterans service organizations, institutions of
			 higher education with accredited degree programs in prosthetics and orthotics,
			 and representatives of the prosthetics and orthotics field.(c)Funding(1)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 fiscal year 2015 for the Department of Veterans Affairs, $10,000,000 to carry
			 out this section.(2)AvailabilityThe
			 amount authorized to be appropriated by paragraph (1) shall remain available
			 for expenditure until September 30, 2017.313.Corporal
			 Michael J. Crescenz Department of Veterans Affairs Medical Center(a)DesignationThe medical center of the Department of
			 Veterans Affairs located at 3900 Woodland Avenue in Philadelphia, Pennsylvania,
			 shall after the date of the enactment of this Act be known and designated as
			 the Corporal Michael J. Crescenz Department of Veterans Affairs Medical
			 Center.(b)ReferencesAny
			 reference in any law, regulation, map, document, paper, or other record of the
			 United States to the medical center referred to in subsection (a) shall be
			 considered to be a reference to the Corporal Michael J. Crescenz Department of
			 Veterans Affairs Medical Center.CComplementary and
			 Alternative Medicine321.Expansion of research
			 and education on and delivery of complementary and alternative medicine to
			 veterans(a)Development of plan To
			 expand research, education, and deliveryNot later than six
			 months after the effective date specified in subsection (f), the Secretary of
			 Veterans Affairs shall develop a plan to expand materially and substantially
			 the scope of research and education on, and delivery and integration of,
			 complementary and alternative medicine services into the health care services
			 provided to veterans.(b)ElementsThe
			 plan required by subsection (a) shall provide for the following:(1)Research on the
			 following:(A)The comparative
			 effectiveness of various complementary and alternative medicine
			 therapies.(B)Approaches to integrating
			 complementary and alternative medicine services into other health care services
			 provided by the Department.(2)Education and training
			 for health care professionals of the Department on the following:(A)Complementary and
			 alternative medicine services selected by the Secretary for purposes of the
			 plan.(B)Appropriate uses of such
			 services.(C)Integration of such
			 services into the delivery of health care to veterans.(3)Research, education, and
			 clinical activities on complementary and alternative medicine at centers of
			 innovation at Department medical centers.(4)Identification or
			 development of metrics and outcome measures to evaluate the provision and
			 integration of complementary and alternative medicine services into the
			 delivery of health care to veterans.(5)Integration and delivery
			 of complementary and alternative medicine services with other health care
			 services provided by the Department.(c)Consultation(1)In
			 generalIn carrying out subsection (a), the Secretary shall
			 consult with the following:(A)The Director of the
			 National Center on Complementary and Alternative Medicine of the National
			 Institutes of Health.(B)The Commissioner of Food
			 and Drugs.(C)Institutions of higher
			 education, private research institutes, and individual researchers with
			 extensive experience in complementary and alternative medicine and the
			 integration of complementary and alternative medicine practices into the
			 delivery of health care.(D)Nationally recognized
			 providers of complementary and alternative medicine.(E)Such other officials,
			 entities, and individuals with expertise on complementary and alternative
			 medicine as the Secretary considers appropriate.(2)Scope of
			 consultationThe Secretary shall undertake consultation under
			 paragraph (1) in carrying out subsection (a) with respect to the
			 following:(A)To develop the
			 plan.(B)To identify specific
			 complementary and alternative medicine practices that, on the basis of research
			 findings or promising clinical interventions, are appropriate to include as
			 services to veterans.(C)To identify barriers to
			 the effective provision and integration of complementary and alternative
			 medicine services into the delivery of health care to veterans, and to identify
			 mechanisms for overcoming such barriers.(d)FundingThere
			 is authorized to be appropriated to the Secretary such sums as may be necessary
			 to carry out this section.(e)Complementary
			 and alternative medicine definedIn this section, the term
			 complementary and alternative medicine shall have the meaning
			 given that term in regulations the Secretary shall prescribe for purposes of
			 this section, which shall, to the degree practicable, be consistent with the
			 meaning given such term by the Secretary of Health and Human Services.(f)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.322.Program on integration
			 of complementary and alternative medicine within Department of Veterans Affairs
			 medical centers(a)Program
			 requiredThe Secretary of Veterans Affairs shall—(1)carry out, through the
			 Office of Patient Centered Care and Cultural Transformation of the Department
			 of Veterans Affairs, a program to assess the feasibility and advisability of
			 integrating the delivery of complementary and alternative medicine services
			 selected by the Secretary with other health care services provided by the
			 Department for veterans with mental health conditions, chronic pain conditions,
			 other chronic conditions, and such other conditions as the Secretary determines
			 appropriate; and(2)in developing the
			 program, identify and resolve barriers to the provision of complementary and
			 alternative medicine services selected by the Secretary and the integration of
			 those services with other health care services provided by the
			 Department.(b)Duration of
			 programThe program shall be carried out during the three-year
			 period beginning on the effective date specified in subsection (j).(c)Locations(1)In
			 generalThe Secretary shall carry out the program at not fewer
			 than 15 separate Department medical centers.(2)Polytrauma
			 centersNot less than two of the medical centers designated under
			 paragraph (1) shall be located at polytrauma rehabilitation centers of the
			 Department.(3)Selection of
			 locationsIn carrying out the program, the Secretary shall select
			 locations that include the following areas:(A)Rural areas.(B)Areas that are not in
			 close proximity to an active duty military installation.(C)Areas representing
			 different geographic locations, such as census tracts established by the Bureau
			 of the Census.(d)Provision of
			 servicesUnder the program, the Secretary shall provide covered
			 services to covered veterans by integrating complementary and alternative
			 medicine services with other services provided by the Department at the medical
			 centers designated under subsection (c)(1).(e)Covered
			 veteransFor purposes of the program, a covered veteran is any
			 veteran who—(1)has a mental health
			 condition diagnosed by a clinician of the Department;(2)experiences chronic pain;
			 or(3)has a chronic condition
			 being treated by a clinician of the Department.(f)Covered
			 services(1)In
			 generalFor purposes of the program, covered services are
			 services consisting of complementary and alternative medicine as selected by
			 the Secretary.(2)Administration of
			 servicesCovered services shall be administered under the program
			 as follows:(A)Covered services shall be
			 administered by clinicians employed by the Secretary for purposes of this
			 section who, to the extent practicable, shall provide services consisting of
			 complementary and alternative medicine, including those clinicians who solely
			 provide such services.(B)Covered services shall be
			 included as part of the Patient Aligned Care Teams initiative of the Office of
			 Patient Care Services, Primary Care Program Office, in coordination with the
			 Office of Patient Centered Care and Cultural Transformation.(C)Covered services shall be
			 made available to both—(i)covered veterans with
			 mental health conditions, pain conditions, or chronic conditions described in
			 subsection (e) who have received conventional treatments from the Department
			 for such conditions; and(ii)covered veterans with
			 mental health conditions, pain conditions, or chronic conditions described in
			 subsection (e) who have not received conventional treatments from the
			 Department for such conditions.(g)Voluntary
			 participationThe participation of a veteran in the program shall
			 be at the election of the veteran and in consultation with a clinician of the
			 Department.(h)Reports to
			 Congress(1)Quarterly
			 reportsNot later than 90 days after the date of the commencement
			 of the program and not less frequently than once every 90 days thereafter for
			 the duration of the program, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the efforts of the Secretary to carry out
			 the program, including a description of the outreach conducted by the Secretary
			 to veterans and community organizations to inform such organizations about the
			 program.(2)Final report(A)In
			 generalNot later than 180 days after the completion of the
			 program, the Secretary shall submit to the Committee on Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the program.(B)ContentsThe
			 report submitted under subparagraph (A) shall include the following:(i)The findings and
			 conclusions of the Secretary with respect to the program, including with
			 respect to—(I)the utilization and
			 efficacy of the complementary and alternative medicine services established
			 under the program;(II)an assessment of the
			 benefit of the program to covered veterans in mental health diagnoses, pain
			 management, and treatment of chronic illness; and(III)the comparative
			 effectiveness of various complementary and alternative medicine
			 therapies.(ii)Barriers identified
			 under subsection (a)(2) that were not resolved.(iii)Such recommendations
			 for the continuation or expansion of the program as the Secretary considers
			 appropriate.(i)Complementary
			 and alternative medicine definedIn this section, the term
			 complementary and alternative medicine shall have the meaning
			 given that term in section 321(e) of this Act.(j)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.323.Studies of barriers
			 encountered by veterans in receiving, and administrators and clinicians in
			 providing, complementary and alternative medicine services furnished by the
			 Department of Veterans Affairs(a)Studies
			 required(1)In
			 generalThe Secretary of Veterans Affairs shall conduct
			 comprehensive studies of the barriers encountered by veterans in receiving, and
			 administrators and clinicians in providing, complementary and alternative
			 medicine services furnished by the Department of Veterans Affairs.(2)Studies
			 conducted(A)VeteransIn
			 conducting the study of veterans, the Secretary shall—(i)survey veterans who seek
			 or receive hospital care or medical services furnished by the Department, as
			 well as veterans who do not seek or receive such care or services;(ii)administer the survey to
			 a representative sample of veterans from each Veterans Integrated Service
			 Network; and(iii)ensure that the sample
			 of veterans surveyed is of sufficient size for the study results to be
			 statistically significant.(B)Administrators and
			 cliniciansIn conducting the study of clinicians and
			 administrators, the Secretary shall—(i)survey administrators of
			 the Department who are involved in the provision of health care
			 services;(ii)survey clinicians that
			 have provided complementary and alternative medicine services through the
			 program established under section 322 of this Act, after those clinicians have
			 provided those services through such program for at least 90 days; and(iii)administer the survey
			 to administrators under clause (i)—(I)before the introduction
			 of complementary and alternative medicine services through such program;
			 and(II)not earlier than 90 days
			 after the introduction of complementary and alternative medicine services
			 through such program.(b)Elements of
			 studies(1)VeteransIn
			 conducting the study of veterans required by subsection (a), the Secretary
			 shall study the following:(A)The perceived barriers
			 associated with obtaining complementary and alternative medicine services from
			 the Department.(B)The satisfaction of
			 veterans with complementary and alternative medicine services in primary
			 care.(C)The degree to which
			 veterans are aware of eligibility requirements for, and the scope of services
			 available under, complementary and alternative medicine services furnished by
			 the Department.(D)The effectiveness of
			 outreach to veterans on the availability of complementary and alternative
			 medicine for veterans.(E)Such other barriers as
			 the Secretary considers appropriate.(2)Administrators and
			 cliniciansIn conducting the study of administrators and
			 clinicians required by subsection (a), the Secretary shall study the
			 following:(A)The extent of the
			 integration of complementary and alternative medicine services within the
			 services provided by the Department.(B)The perception by
			 administrators and clinicians of the structural and attitudinal barriers to the
			 delivery of high quality complementary and alternative medicine services by the
			 Department.(C)Strategies that have been
			 used to reduce or eliminate such barriers and the results of such
			 strategies.(D)The satisfaction of
			 administrators and clinicians regarding the integration of complementary and
			 alternative medicine services within the services provided by the
			 Department.(E)The perception by
			 administrators and clinicians of the value of specific complementary and
			 alternative medicine services for inpatient and outpatient veteran
			 populations.(c)Discharge by
			 contractThe Secretary shall
			 enter into a contract with a qualified independent entity or organization to
			 carry out the studies required by this section.(d)Mandatory review of
			 data by the National Research Advisory Council(1)In
			 generalThe Secretary shall ensure that the head of the National
			 Research Advisory Council reviews the results of the studies conducted under
			 this section.(2)Submittal of
			 findingsThe head of the National Research Advisory Council shall
			 submit findings with respect to the studies to the Under Secretary for Health
			 and to other pertinent program offices within the Department with
			 responsibilities relating to health care services for veterans.(e)Reports(1)Report on
			 implementationNot later than one year after the date of the
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 status of the implementation of this section.(2)Report on
			 study(A)In
			 generalNot later than 45 days after the date of the completion
			 of the study, the Secretary shall submit to Congress a report on the study
			 required by subsection (a).(B)ContentsThe
			 report required by subparagraph (A) shall include the following:(i)Recommendations for such
			 administrative and legislative proposals and actions as the Secretary considers
			 appropriate.(ii)The findings of the head
			 of the National Research Advisory Council and of the Under Secretary for
			 Health.(f)Authorization of
			 appropriationsThere is authorized to be appropriated for fiscal
			 year 2015 for the Department of Veterans Affairs, $2,000,000 to carry out this
			 section.(g)Complementary and
			 alternative medicine definedIn this section, the term
			 complementary and alternative medicine shall have the meaning
			 given that term in section 321(e) of this Act.324.Program on use of
			 wellness programs as complementary approach to mental health care for veterans
			 and family members of veterans(a)Program
			 required(1)In
			 generalThe Secretary of Veterans Affairs shall carry out a
			 program through the award of grants to public or private nonprofit entities to
			 assess the feasibility and advisability of using wellness programs to
			 complement the provision of mental health care to veterans and family members
			 eligible for counseling under section 1712A(a)(1)(C) of title 38, United States
			 Code.(2)Matters to be
			 addressedThe program shall be carried out so as to assess the
			 following:(A)Means of improving
			 coordination between Federal, State, local, and community providers of health
			 care in the provision of mental health care to veterans and family members
			 described in paragraph (1).(B)Means of enhancing
			 outreach, and coordination of outreach, by and among providers of health care
			 referred to in subparagraph (A) on the mental health care services available to
			 veterans and family members described in paragraph (1).(C)Means of using wellness
			 programs of providers of health care referred to in subparagraph (A) as
			 complements to the provision by the Department of Veterans Affairs of mental
			 health care to veterans and family members described in paragraph (1).(D)Whether wellness programs
			 described in subparagraph (C) are effective in enhancing the quality of life
			 and well-being of veterans and family members described in paragraph
			 (1).(E)Whether wellness programs
			 described in subparagraph (C) are effective in increasing the adherence of
			 veterans described in paragraph (1) to the primary mental health services
			 provided such veterans by the Department.(F)Whether wellness programs
			 described in subparagraph (C) have an impact on the sense of wellbeing of
			 veterans described in paragraph (1) who receive primary mental health services
			 from the Department.(G)Whether wellness programs
			 described in subparagraph (C) are effective in encouraging veterans receiving
			 health care from the Department to adopt a more healthy lifestyle.(b)DurationThe
			 Secretary shall carry out the program for a period of three years beginning on
			 the date that is one year after the date of the enactment of this Act.(c)LocationsThe
			 Secretary shall carry out the program at facilities of the Department providing
			 mental health care services to veterans and family members described in
			 subsection (a)(1).(d)Grant
			 proposals(1)In
			 generalA public or private nonprofit entity seeking the award of
			 a grant under this section shall submit an application therefor to the
			 Secretary in such form and in such manner as the Secretary may require.(2)Application
			 contentsEach application submitted under paragraph (1) shall
			 include the following:(A)A plan to coordinate
			 activities under the program, to the extent possible, with the Federal, State,
			 and local providers of services for veterans to enhance the following:(i)Awareness by veterans of
			 benefits and health care services provided by the Department.(ii)Outreach efforts to
			 increase the use by veterans of services provided by the Department.(iii)Educational efforts to
			 inform veterans of the benefits of a healthy and active lifestyle.(B)A statement of
			 understanding from the entity submitting the application that, if selected,
			 such entity will be required to report to the Secretary periodically on
			 standardized data and other performance data necessary to evaluate individual
			 outcomes and to facilitate evaluations among entities participating in the
			 program.(C)Other requirements that
			 the Secretary may prescribe.(e)Grant uses(1)In
			 generalA public or private nonprofit entity awarded a grant
			 under this section shall use the award for purposes prescribed by the
			 Secretary.(2)Eligible veterans and
			 familyIn carrying out the purposes prescribed by the Secretary
			 in paragraph (1), a public or private nonprofit entity awarded a grant under
			 this section shall use the award to furnish services only to individuals
			 specified in section 1712A(a)(1)(C) of title 38, United States Code.(f)Reports(1)Periodic
			 reports(A)In
			 generalNot later than 180 days after the date of the
			 commencement of the program, and every 180 days thereafter, the Secretary shall
			 submit to Congress a report on the program.(B)Report
			 elementsEach report required by subparagraph (A) shall include
			 the following:(i)The findings and
			 conclusions of the Secretary with respect to the program during the 180-day
			 period preceding the report.(ii)An assessment of the
			 benefits of the program to veterans and their family members during the 180-day
			 period preceding the report.(2)Final
			 reportNot later than 180 days after the end of the program, the
			 Secretary shall submit to Congress a report detailing the recommendations of
			 the Secretary as to the advisability of continuing or expanding the
			 program.(g)Wellness
			 definedIn this section, the term wellness has the
			 meaning given that term in regulations prescribed by the Secretary.IVAccountability and
			 Administrative Improvements401.Administration
			 of Veterans Integrated Service Networks(a)Veterans Integrated
			 Service Networks(1)In
			 generalSubchapter I of chapter 73 is amended by adding at the
			 end the following new section:7310.Veterans Integrated
				Service Networks(a)Organization(1)The Secretary shall
				organize the Veterans Health Administration in geographically defined Veterans
				Integrated Service Networks.(2)Each Veterans Integrated
				Service Network shall be organized in consideration of the following:(A)The size of the veteran
				population of the region of the network.(B)The complexity of the
				medical needs of the veterans in such region.(C)Patient referral
				patterns.(D)The availability of a
				full continuum of health care services.(E)The ability of the
				Department to furnish health care efficiently.(F)Partnerships with
				non-Department health care entities.(b)Staffing
				model(1)The
				Secretary shall establish a staffing model for each Veterans Integrated Service
				Network that—(A)is appropriate for the
				mission and responsibilities of the Veterans Integrated Service Network;
				and(B)accounts for the specific
				health care needs of differing populations in the Veterans Integrated Service
				Network.(2)The Secretary shall
				ensure that each Veterans Integrated Service Network complies with the staffing
				model established by the Secretary under paragraph (1) for such Veterans
				Integrated Service Network.(c)Integrated health care
				systemThe Secretary shall ensure that each Veterans Integrated
				Service Network maintains a regional integrated healthcare system by—(1)implementing alliances
				with such other governmental, public, and private health care organizations and
				practitioners as the Secretary considers appropriate to meet the needs of
				veterans in the Network;(2)providing oversight and
				management of, and taking responsibility for, a regional budget for the
				activities of the Veterans Health Administration in the geographic area of the
				Network that is—(A)aligned with the budget
				guidelines of the Department and the Veterans Health Administration;(B)balanced at the end of
				each fiscal year; and(C)sufficient to provide
				high-quality health care to veterans within the region and to meet any unique
				needs of the veterans of the region;(3)using national metrics to
				develop systems to provide effective, efficient, and safe delivery of health
				care; and(4)ensuring high-quality
				clinical programs and services are rendered in and through—(A)the medical centers and
				outpatient clinics of the Department that are located in the Network;
				and(B)other non-Department
				clinical or health care delivery settings located in the Network.(d)Reduction in duplicate
				functionsThe Secretary shall ensure that the Veterans Integrated
				Service Networks identify and reduce, whenever practicable, the duplication of
				functions in clinical, administrative, and operational processes and practices
				of the Veterans Health Administration.(e)Collaboration and
				cooperationThe Secretary shall ensure that each Veterans
				Integrated Service Network—(1)works to achieve maximum
				effectiveness in patient care and safety, graduate medical education, and
				research; and(2)assesses the
				consolidation or realignment of institutional functions, including capital
				asset, safety, and operational support functions, in collaboration and
				cooperation with other Veterans Integrated Service Networks and the following
				offices or entities within the geographical area of the Network:(A)The offices of the
				Veterans Benefits Administration and the National Cemetery
				Administration.(B)The offices,
				installations, and facilities of the Department of Defense, including the
				offices, installations, and facilities of each branch of the Armed Forces and
				the reserve components of the Armed Forces.(C)The offices,
				installations, and facilities of the Coast Guard.(D)Offices of State and
				local agencies that have a mission to provide assistance to veterans.(E)Medical schools and other
				affiliates.(F)Offices of Congress,
				offices of State and local elected officials, and other government
				offices.(G)Federal, State, and local
				emergency preparedness organizations.(H)Community and nonprofit
				organizations.(I)Such other entities of
				the Federal Government as the Secretary considers appropriate.(f)Headquarters(1)The Secretary shall
				ensure that each Veterans Integrated Service Network has only one headquarters
				office.(2)The location of a
				headquarters office for a Veterans Integrated Service Network shall be
				determined by the Secretary and co-located with a Department of Veterans
				Affairs medical center.(3)(A)The Secretary may
				employ or contract for the services of such full time equivalent employees and
				contractors at the headquarters of each Veterans Integrated Service Network as
				the Secretary considers appropriate in accordance with the staffing models
				established under subsection (b).(B)Not later than December
				31 each year, the Secretary shall submit to the Committee on Veterans' Affairs
				of the Senate and the Committee on Veterans' Affairs of the House of
				Representatives a report on employment at the headquarters of Veterans
				Integrated Service Networks during the most recently completed fiscal
				year.(C)Each report submitted
				under subparagraph (B) shall include the following for the year covered by the
				report:(i)The number of individuals
				employed at each headquarters of a Veterans Integrated Service Network.(ii)The number of
				individuals employed by the Veterans Health Administration in each Veterans
				Integrated Service Network who are not employed at the same location as the
				headquarters of the Network.(iii)The title for each
				position of employment at a headquarters of a Veterans Integrated Service
				Network.(iv)The title for each
				position of employment with the Veterans Health Administration in each Veterans
				Integrated Service Network that is not at the same location as the headquarters
				of the Network.(v)An
				assessment of the impact on the budget of the Department by the employment of
				individuals at the headquarters of the Veterans Integrated Service
				Networks.(g)Triennial structure
				review, reassessment, and report(1)Beginning three years
				after the date of the enactment of this section and not less frequently than
				once every three years thereafter, the Secretary shall conduct a review and
				assessment of the structure and operations of the Veterans Integrated Service
				Networks in order to identify recommendations—(A)for streamlining
				and reducing costs associated with the operation of each headquarters of a
				Veterans Integrated Service Network; and(B)for reducing costs of
				health care within the Veterans Health Administration.(2)Not later than 180 days
				after conducting a review and assessment under paragraph (1), the Secretary
				shall submit to the Committee of Veterans' Affairs of the Senate and the
				Committee on Veterans' Affairs of the House of Representatives a report on such
				review and assessment, which shall include such recommendations for legislative
				or administrative action as the Secretary considers appropriate to improve the
				Veterans Integrated Service
				Networks..(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 is
			 amended by inserting after the item relating to section 7309 the following new
			 item:7310. Veterans Integrated
				Service
				Networks..(b)Relocation of
			 headquarters(1)In
			 generalIn the case of a headquarters office of a Veterans
			 Integrated Service Network that on the day before the date of the enactment of
			 this Act was in a location that was not co-located with a Department of
			 Veterans Affairs medical center and the Secretary is engaged in a lease for
			 such location, the Secretary may—(A)relocate such
			 headquarters upon the expiration of such lease so that such headquarters is
			 co-located as required by section 7310(f)(2) of title 38, United States Code
			 (as added by subsection (a)(1)); or(B)notwithstanding such
			 section 7310(f)(2) (as so added), renew such lease or enter into a new lease to
			 keep such headquarters in such location.(2)ReportIf
			 the Secretary renews a lease or engages in a new lease under paragraph (1)(B),
			 the Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives, before
			 renewing such lease or engaging in such lease, a report describing the reasons
			 for such renewal or engagement. Such report shall include the following:(A)A list of Department of
			 Veterans Affairs medical centers in the Veterans Integrated Service Network of
			 the headquarters with underutilized buildings, the number of such buildings,
			 and the total underutilized square footage for each such medical center.(B)The cost of the current
			 lease (the annual amount of rent, the total cost over the life of the lease,
			 and the total cost per square foot) and the current square footage being
			 leased.(C)The cost of the new lease
			 (the annual amount of rent, the total cost over the life of the lease, and the
			 total cost per square foot) and the square footage to be leased.(c)ConstructionNothing in this section shall be construed
			 to require any change in the location or type of medical care or service
			 provided by a Department of Veterans Affairs medical center, a Department
			 community based outpatient clinic, a center for readjustment counseling and
			 related mental health services for veterans under section 1712A of title 38,
			 United States Code (known as a vet center), or other facility
			 that provides direct care or services under a law administered by the Secretary
			 of Veterans Affairs.(d)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on the date that is one year after the date of the enactment of
			 this Act.402.Regional
			 support centers for Veterans Integrated Service Networks(a)In
			 generalSubchapter I of chapter 73, as amended by section
			 401(a)(1) of this Act, is further amended by adding at the end the following
			 new section:7310A.Regional support
				centers for Veterans Integrated Service Networks(a)EstablishmentThe
				Secretary shall establish not more than four regional support centers within
				the Veterans Health Administration to assess the effectiveness and efficiency
				of the Veterans Integrated Service Networks. The head of each regional support
				center shall report to the Under Secretary of Health.(b)FunctionsThe
				functions of the regional support centers established under subsection (a) are
				as follows:(1)To assess the quality of
				work performed within finance operations and other compliance related
				activities of the Veterans Integrated Service Networks.(2)To assess how effectively
				and efficiently each Veterans Integrated Service Network conducts outreach to
				veterans who served in Operation Enduring Freedom, Operation Iraqi Freedom,
				Operation New Dawn, or any other contingency operation (as that term is defined
				in section 101 of title 10).(3)To assess how effectively
				and efficiently each Veterans Integrated Service Network conducts programs for
				the benefit of women veterans.(4)To assess how effectively
				and efficiently each Veterans Integrated Service Network conducts programs that
				address homelessness among veterans.(5)To assess how effectively
				and efficiently each Veterans Integrated Service Network consumes
				energy.(6)To assess such other
				matters concerning the operations and activities of the Veterans Integrated
				Service Networks as the Secretary considers appropriate.(c)StaffThe
				Secretary may hire such employees and contractors as the Secretary considers
				appropriate to carry out the functions of the regional support centers.(d)Location of regional
				support centers(1)Except as provided in
				paragraph (2), the location of each regional support center established under
				subsection (a) shall be determined by the Secretary and co-located with a
				medical center of the Department.(2)The Secretary may choose
				a location for a regional support center established under subsection (a) that
				is not co-located with a medical center of the Department if the Secretary
				submits to the Committee on Veterans' Affairs of the Senate and the Committee
				on Veterans' Affairs of the House of Representatives, before entering into a
				contract for a location that is not co-located with a medical center, a report
				describing the reasons for choosing a location for the regional support center
				that is not co-located with a medical center of the Department. Such report
				shall include the following:(A)A list of medical centers
				of the Department in the Veterans Integrated Service Network of the regional
				support center with underutilized buildings, the number of all Veterans Health
				Administration buildings in such Network, and the total underutilized square
				footage for each medical center of the Department in such Network.(B)The estimated cost of
				such lease (the annual amount of rent, the total cost over the life of the
				lease, and the total cost per square foot) and the square footage to be
				leased..(b)Initial
			 staffingIn providing for the initial staff of each regional
			 support center established under section 7310A(a) of title 38, United States
			 Code, as added by subsection (a), the Secretary of Veterans Affairs shall, to
			 the degree practicable, transfer employees from headquarters of Veterans
			 Integrated Service Networks to regional support centers who were employed in
			 positions at such headquarters that covered functions similar to those
			 described in section 7310A(b) of such title, as so added.(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 73,
			 as amended by section 401(a)(2) of this Act, is further amended by inserting
			 after the item relating to section 7310 the following new item:7310A. Regional support centers
				for Veterans Integrated Service
				Networks..(d)ConstructionNothing in this section shall be construed
			 to require any change in the location or type of medical care or service
			 provided by a Department of Veterans Affairs medical center, a Department
			 community based outpatient clinic, a center for readjustment counseling and
			 related mental health services for veterans under section 1712A of title 38,
			 United States Code (known as a vet center), or other facility
			 that provides direct care or services under a law administered by the Secretary
			 of Veterans Affairs.(e)Effective
			 dateThis section, and the
			 amendments made by this section, shall take effect on the date that is one year
			 after the date of the enactment of this Act.403.Commission on Capital
			 Planning for Department of Veterans Affairs Medical Facilities(a)Establishment of
			 commission(1)EstablishmentThere
			 is established the Commission on Capital Planning for Department of Veterans
			 Affairs Medical Facilities (in this section referred to as the
			 Commission).(2)Membership(A)Voting
			 membersThe Commission shall, subject to subparagraph (B), be
			 composed of 10 voting members as follows:(i)1 shall be appointed by
			 the President.(ii)1 shall be appointed by
			 the Administrator of General Services.(iii)3 shall be appointed by
			 the Secretary of Veterans Affairs, of whom—(I)1 shall be an employee of
			 the Veterans Health Administration;(II)1 shall be an employee
			 of the Office of Asset Enterprise Management of the Department of Veterans
			 Affairs; and(III)1 shall be an employee
			 of the Office of Construction and Facilities Management of the Department of
			 Veterans Affairs.(iv)1 shall be
			 appointed by the Secretary of Defense from among employees of the Army Corps of
			 Engineers.(v)1 shall be appointed by
			 the majority leader of the Senate.(vi)1 shall be appointed by
			 the minority leader of the Senate.(vii)1 shall be appointed by
			 the Speaker of the House of Representatives.(viii)1 shall be appointed
			 by the minority leader of the House of Representatives.(B)Requirement
			 relating to certain appointments of voting membersOf the members
			 appointed pursuant to clause (i), (ii), and (iv) through (viii) of subparagraph
			 (A), all shall have expertise in capital leasing, construction, or health
			 facility management planning.(C)Non-voting
			 membersThe Commission shall be assisted by 10 non-voting
			 members, appointed by the vote of a majority of members of the Commission under
			 subparagraph (A), of whom—(i)6 shall be
			 representatives of veterans service organizations recognized by the Secretary
			 of Veterans Affairs; and(ii)4 shall be individuals
			 from outside the Department of Veterans Affairs with experience and expertise
			 in matters relating to management, construction, and leasing of capital
			 assets.(D)Date of appointment of
			 voting membersThe appointments of the members of the Commission
			 under subparagraph (A) shall be made not later than 60 days after the date of
			 the enactment of this Act.(3)Period of appointment;
			 vacanciesMembers shall be appointed for the life of the
			 Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.(4)Initial
			 meetingNot later than 15 days after the date on which 7 members
			 of the Commission have been appointed, the Commission shall hold its first
			 meeting.(5)MeetingsThe
			 Commission shall meet at the call of the Chair.(6)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.(7)Chair and vice
			 chairThe Commission shall select a Chair and Vice Chair from
			 among its members.(b)Duties of
			 commission(1)In
			 generalThe Commission shall undertake a comprehensive evaluation
			 and assessment of various options for capital planning for Department of
			 Veterans Affairs medical facilities, including an evaluation and assessment of
			 the mechanisms by which the Department currently selects means for the delivery
			 of health care, whether by major construction, major medical facility leases,
			 sharing agreements with the Department of Defense, the Indian Health Service,
			 and Federally Qualified Health Clinics under section 330 of the Public Health
			 Service Act (42 U.S.C. 254b), contract care, multisite care, telemedicine,
			 extended hours for care, or other means.(2)Context of evaluation
			 and assessmentIn undertaking the evaluation and assessment, the
			 Commission shall consider—(A)the importance of access
			 to health care through the Department, including associated guidelines of the
			 Department on access to, and drive time for, health care;(B)limitations and
			 requirements applicable to the construction and leasing of medical facilities
			 for the Department, including applicable laws, regulations, and costs as
			 determined by both the Congressional Budget Office and the Office of Management
			 and Budget;(C)the nature of capital
			 planning for Department medical facilities in an era of fiscal
			 uncertainty;(D)projected future
			 fluctuations in the population of veterans; and(E)the extent to which the
			 Department was able to meet the mandates of the Capital Asset Realignment for
			 Enhanced Services Commission.(3)Particular
			 considerationsIn undertaking the evaluation and assessment, the
			 Commission shall address, in particular, the following:(A)The Major Medical
			 Facility Lease Program of the Department, including an identification of
			 potential improvements to the lease authorization processes under that
			 Program.(B)The management processes
			 of the Department for its Major Medical Facility Construction Program,
			 including processes relating to contract award and management, project
			 management, and processing of change orders.(C)The overall capital
			 planning program of the Department for medical facilities, including an
			 evaluation and assessment of—(i)the manner in which the
			 Department determines whether to use capital or non-capital means to expand
			 access to health care;(ii)the manner in which the
			 Department determines the disposition of under-utilized and un-utilized
			 buildings on campuses of Department medical centers, and any barriers to
			 disposition;(iii)the effectiveness of
			 the facility master planning initiative of the Department; and(iv)the extent to which
			 sustainable attributes are planned for to decrease operating costs for
			 Department medical facilities.(D)The current backlog of
			 construction projects for Department medical facilities, including an
			 identification of the most effective means to quickly secure the most critical
			 repairs required, including repairs relating to facility condition
			 deficiencies, structural safety, and compliance with the Americans With
			 Disabilities Act of 1990.(4)ReportsSubject
			 to paragraph (5), the Commission shall submit to the Secretary of Veterans
			 Affairs, and to the Committee Veterans' Affairs of the Senate and the Committee
			 on Veterans' Affairs of the House of Representatives, reports as
			 follows:(A)Not later than six months
			 after its initial meeting under subsection (a)(4), a report on the Major
			 Medical Facility Lease Program and the Congressional lease authorization
			 process.(B)Not later than one year
			 after its initial meeting, a report—(i)on the management
			 processes of the Department for the construction of Department medical
			 facilities; and(ii)setting forth an update
			 of any matters covered in the report under subparagraph (A).(C)Not later than 18 months
			 after its initial meeting, a report—(i)on the overall capital
			 planning program of the Department for medical facilities; and(ii)setting forth an update
			 of any matters covered in earlier reports under this paragraph.(D)Not later than two years
			 after its initial meeting, a report—(i)on the current backlog of
			 construction projects for Department medical facilities;(ii)setting forth an update
			 of any matters covered in earlier reports under this paragraph; and(iii)including such other
			 matters relating to the duties of the Commission that the Commission considers
			 appropriate.(E)Not later than 27 months
			 after its initial meeting, a report on the implementation by the Secretary of
			 Veterans Affairs pursuant to subsection (g) of the recommendations included
			 pursuant to paragraph (5) in the reports under this paragraph.(5)RecommendationsEach
			 report under paragraph (4) shall include, for the aspect of the capital asset
			 planning process of the Department covered by such report, such recommendations
			 as the Commission considers appropriate for the improvement and enhancement of
			 such aspect of the capital asset planning process.(c)Powers of
			 commission(1)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this section.(2)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this section. Upon request of the Chair of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.(d)Commission personnel
			 matters(1)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.(2)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.(3)Staff(A)In
			 generalThe Chair of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.(B)CompensationThe
			 Chair of the Commission may fix the compensation of the executive director and
			 other personnel without regard to chapter 51 and subchapter III of chapter 53
			 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.(4)Detail of government
			 employeesAny Federal Government employee may be detailed to the
			 Commission without reimbursement, and such detail shall be without interruption
			 or loss of civil service status or privilege.(5)Procurement of
			 temporary and intermittent servicesThe Chair of the Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.(e)Termination of
			 commissionThe Commission
			 shall terminate 60 days after the date on which the Commission submits its
			 report under subsection (b)(4)(E).(f)FundingThe
			 Secretary of Veterans Affairs shall make available to the Commission such
			 amounts as the Secretary and the Chair of the Commission jointly consider
			 appropriate for the Commission to perform its duties under this section.(g)Action on
			 recommendations(1)In
			 generalThe Secretary of Veterans Affairs shall implement each
			 recommendation included in a report under subsection (b)(4) that the Secretary
			 considers feasible and advisable and can be implemented without further
			 legislative action.(2)ReportsNot
			 later than 120 days after receipt of a report under subparagraphs (A) through
			 (D) of subsection (b)(4), the Secretary shall submit to the Committee Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report setting forth the following:(A)An assessment of the
			 feasibility and advisability of each recommendation contained in such
			 report.(B)For each recommendation
			 assessed as feasible and advisable—(i)if such recommendation
			 does not require further legislative action for implementation, a description
			 of the actions taken, and to be taken, by the Secretary to implement such
			 recommendation; and(ii)if such recommendation
			 requires further legislative action for implementation, recommendations for
			 such legislative action.404.Public access
			 to Department of Veterans Affairs research and data sharing between
			 Departments(a)Establishment of
			 Internet websiteThe
			 Secretary of Veterans Affairs shall make available on an Internet website of
			 the Department of Veterans Affairs available to the public the
			 following:(1)Data files that contain information on
			 research of the Department.(2)A data dictionary on each data file.(3)Instructions for how to obtain access to
			 each data file for use in research.(b)Public access to
			 manuscripts on Department funded research(1)In
			 generalBeginning not later
			 than 540 days after the effective date specified in subsection (e), the
			 Secretary shall require, as a condition on the use of any data gathered or
			 formulated from research funded by the Department, that any final,
			 peer-reviewed manuscript prepared for publication that uses such data be
			 submitted to the Secretary for deposit in the digital archive under paragraph
			 (2) and publication under paragraph (3).(2)Digital
			 archiveNot later than 540 days after the effective date
			 specified in subsection (e), the Secretary shall—(A)establish a digital
			 archive consisting of manuscripts described in paragraph (1); or(B)partner with another
			 executive agency to compile such manuscripts in a digital archive.(3)Public
			 availability(A)Availability of
			 archiveThe Secretary shall
			 ensure that the digital archive under paragraph (2) and the contents of such
			 archive are available to the public via a publicly accessible Internet website
			 at no cost to the public.(B)Availability of
			 manuscriptsThe Secretary shall ensure that each manuscript
			 submitted to the Secretary under paragraph (1) is available to the public under
			 subparagraph (A) not later than one year after the official date on which the
			 manuscript is otherwise published.(4)Consistent with
			 copyright lawThe Secretary
			 shall carry out this subsection in a manner consistent with applicable
			 copyright law.(5)Annual report(A)In
			 generalNot later than one
			 year after the date the Secretary begins making manuscripts available to the
			 public under this subsection and not less frequently than once each year
			 thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the implementation of this subsection during the
			 most recent one-year period.(B)ContentsEach
			 report submitted under subparagraph (A) shall include for the period of the
			 report:(i)The number of manuscripts
			 submitted under paragraph (1).(ii)The titles of such
			 manuscripts.(iii)The authors of such
			 manuscripts.(iv)For each such
			 manuscript, the name and issue number or volume number, as the case may be, of
			 the journal or other publication in which such manuscript was published.(c)Recommendations for
			 data sharing between Department of Veterans Affairs and Department of
			 DefenseNot later than one
			 year after the effective date specified in subsection (e), the Department of
			 Veterans Affairs-Department of Defense Joint Executive Committee established by
			 section 320(a) of title 38, United States Code, shall submit to the Secretary
			 of Veterans Affairs and the Secretary of Defense options and recommendations
			 for the establishment of a program for long-term cooperation and data sharing
			 between and within the Department of Veterans Affairs and the Department of
			 Defense to facilitate research on outcomes of military service, readjustment
			 after combat deployment, and other topics of importance to the
			 following:(1)Veterans.(2)Members of the Armed Forces.(3)Family members of veterans.(4)Family members of members of the Armed
			 Forces.(5)Members of communities that have a
			 significant population of veterans or members of the Armed Forces.(d)Executive agency
			 definedIn this section, the term executive agency
			 has the meaning given that term in section 133 of title 41, United States
			 Code.(e)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.405.Budget
			 transparency for outreach activities of Department of Veterans Affairs(a)In
			 generalChapter 63 is amended by inserting after section 6308 the
			 following new section:6309.Budget
				transparency(a)Budget
				requirementsIn the budget justification materials submitted to
				Congress in support of the Department budget for a fiscal year (as submitted
				with the budget of the President under section 1105(a) of title 31), the
				Secretary shall include a separate statement of the amount requested for such
				fiscal year for activities of the Office of Public and Intergovernmental
				Affairs as follows:(1)For outreach activities
				of the Department in aggregate.(2)For outreach activities
				of each element of the Department specified in subsection (b)(1).(b)Procedures for
				effective coordination and collaboration(1)Not later than 180 days
				after the date of the enactment of the Veterans Health and Benefits Improvement Act of
				2013, the Secretary shall establish and maintain procedures for
				the Office of Public and Intergovernmental Affairs to ensure the effective
				coordination and collaboration of outreach activities of the Department between
				and among the following:(A)Office of the
				Secretary.(B)Veterans Health
				Administration.(C)Veterans Benefits
				Administration.(D)National Cemetery
				Administration.(2)The Secretary
				shall—(A)beginning after the date
				on which the Secretary establishes procedures under paragraph (1), not less
				frequently than once every two years conduct a review of the procedures
				established and maintained under paragraph (1) to ensure that such procedures
				meet the requirements of such paragraph;(B)make such modifications
				to such procedures as the Secretary considers appropriate based upon reviews
				conducted under subparagraph (A) in order to better meet such requirements;
				and(C)not later than 45 days
				after completing a review under subparagraph (A), submit to Congress a report
				on the findings of such
				review..(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 63 is
			 amended by inserting after the item relating to section 6308 the following new
			 item:6309. Budget
				transparency..406.Comptroller
			 general report on advisory committees of the Department of Veterans
			 Affairs(a)In
			 generalNot later than one
			 year after the effective date specified in subsection (c), the Comptroller
			 General shall submit to the Committee on Veterans’ Affairs of the Senate and
			 the Committee on Veterans’ Affairs of the House of Representatives a report on
			 the advisory committees of the Department of Veterans Affairs.(b)ContentsThe
			 report required by subsection (a)—(1)shall
			 include—(A)recommendations
			 or proposals for continuing, modifying, or terminating certain advisory
			 committees, including noting areas of overlap and duplication among the
			 advisory committees; and(B)such other
			 information as the Comptroller General considers appropriate; and(2)may
			 include—(A)a description of
			 each advisory committee, including with respect to each committee—(i)the purpose of
			 the committee;(ii)the
			 commencement date of the committee; and(iii)the
			 anticipated termination date of the committee;(B)a summary of the
			 anticipated expenses and the actual expenses incurred for each advisory
			 committee during the most recent three fiscal years ending before the date of
			 the enactment of this Act; and(C)with respect to
			 meetings held by each advisory committee—(i)the frequency
			 with which each committee has met during the shorter of—(I)the most recent
			 three fiscal years ending before the date of the enactment of this Act;
			 and(II)the life of the
			 committee;(ii)the date of the
			 most recent meeting held by the committee before such date of enactment;
			 and(iii)the date of
			 the most recent report or other written product developed by the committee
			 before such date of enactment.(c)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.VImprovement of Processing
			 of Claims for CompensationAClaims Based on Military
			 Sexual Trauma501.Medical examination
			 and opinion for disability compensation claims based on military sexual
			 trauma(a)In
			 generalSection 5103A(d) is
			 amended by adding at the end the following new paragraph:(3)(A)In the case of a claim
				for disability compensation based on a mental health condition related to
				military sexual trauma, the Secretary shall treat an examination or opinion as
				being necessary to make a decision on a claim for purposes of paragraph (1) if
				the evidence of record before the Secretary, taking into consideration all
				information and lay or medical evidence (including statements of the
				claimant)—(i)(I)contains competent
				evidence that the claimant has a current disability, or persistent or recurrent
				symptoms of disability; and(II)indicates that the
				disability or symptoms may be associated with the claimant’s active military,
				naval, or air service; but(ii)does not contain a
				diagnosis or opinion by a mental health professional that may assist in
				corroborating the occurrence of a military sexual trauma stressor related to a
				diagnosable mental health condition.(B)In this paragraph, the
				term military sexual trauma shall have the meaning specified by
				the Secretary for purposes of this paragraph, and shall include sexual
				harassment (as so
				specified)..(b)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the number of examinations and opinions conducted by the Secretary
			 pursuant to paragraph (3) of section 5103A(d) of title 38, United States Code
			 (as added by subsection (a)), including the following:(1)The number of
			 examinations conducted using a standardized disability assessment.(2)The number of
			 examinations conducted using a non-standardized clinical interview.502.Case representative
			 officers for military sexual trauma support(a)In
			 generalThe Secretary of Veterans Affairs shall assign to each
			 individual seeking compensation under the laws administered by the Secretary
			 based on military sexual trauma a case representative officer who shall provide
			 advice and general information to such individual on the claims process for
			 such compensation. Each case representative officer so assigned shall be
			 assigned from among current personnel of the Department of Veterans
			 Affairs.(b)LiaisonA
			 case representative officer assigned to an individual under subsection (a) shall be responsible
			 for serving as a liaison between the individual, an authorized agent or
			 attorney of the individual under section 5904 of title 38, United States Code,
			 or an otherwise accredited representative of the individual, and the Department
			 of Veterans Affairs on matters relating to the claim of the individual for
			 compensation under the laws administered by the Secretary.(c)Case representative
			 officer requirements(1)Competence and
			 knowledgeEach case representative officer assigned under
			 subsection (a) shall be competent and knowledgeable about the following:(A)The claims adjudication
			 process and applicable laws, regulations, and other authority applicable to the
			 adjudication of disability claims based on military sexual trauma.(B)Such other services to
			 victims of sexual trauma as the Secretary considers appropriate.(2)Limitation on number of
			 individuals to which assignedA case representative officer may
			 not be assigned to more individuals described in subsection (a) than, as
			 determined by the Secretary, is appropriate for the provision of individual
			 case management assistance by such officer.(d)Information on benefits
			 and programs relating to military sexual trauma(1)In
			 generalThe Secretary shall make available to the public
			 information on the availability of case representative officers under
			 subsection (a) to assist in the application for benefits based on military
			 sexual trauma. The Secretary shall revise and update the information so made
			 available in order to ensure that the information is as current as
			 possible.(2)Individuals separating
			 from military serviceThe Secretary shall, in consultation with
			 the Secretary of Defense, ensure that individuals who are being separated from
			 the active military, naval, or air service are provided appropriate information
			 about programs, requirements, and procedures for applying for benefits based on
			 military sexual trauma and the availability of case representative officers
			 under subsection (a).(e)Information on training
			 for agents and representatives of individuals assigned case representative
			 officerThe Secretary shall make available to the authorized
			 agent or attorney of an individual assigned a case representative under
			 subsection (a), or to the otherwise accredited representative of the
			 individual, any relevant materials used to train such case representative
			 officer for the duties of such position.(f)Advisory Committee on
			 Women Veterans consideration of mechanisms To enhance coordination between VBA
			 and VHA on benefits for military sexual traumaThe Advisory
			 Committee on Women Veterans established under section 542 of title 38, United
			 States Code, shall undertake actions to identify mechanisms to enhance
			 coordination between the Veterans Benefits Administration and the Veterans
			 Health Administration in the provision of benefits based on military sexual
			 trauma, including the identification of barriers to the appropriate provision
			 of benefits for military sexual trauma by such Administrations and of means of
			 eliminating or reducing such barriers.(g)Annual
			 reportsNot less frequently than annually, the Secretary of
			 Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of Representatives a
			 report setting forth the following:(1)A certification whether
			 or not the case representative officers assigned under subsection (a) during
			 the preceding year met the requirements specified in subsection (c).(2)A description of the
			 current training the Secretary provides to employees of the Veterans Benefits
			 Administration on claims for benefits based on military sexual trauma,
			 including the frequency, length, and content of such training.(3)A description of current
			 policies and procedures on the training the Secretary provides to case
			 representative officers, including the current position descriptions for case
			 representative officers.(4)A description of current
			 efforts to coordinate activities and assistance provided to individuals who
			 seek care or benefits for military sexual trauma between the Veterans Health
			 Administration and Veterans Benefits Administration, including the efforts of
			 the Advisory Committee on Women Veterans under subsection (f).(h)Sunset(1)In
			 generalNo case representative officer may be assigned under
			 subsection (a) after December 31, 2018.(2)Continuation of duties
			 after sunset dateParagraph (1) shall not be construed to
			 prohibit any case representative officer assigned to an individual before the
			 date specified in that paragraph from performing duties pursuant to this section after that date with respect to a claim for which that case representative officer was
			 assigned to such individual before that date.(i)DefinitionsIn
			 this section:(1)Active military, naval,
			 or air serviceThe term active military, naval, or air
			 service has the meaning given that term in section 101 of title 38,
			 United States Code.(2)Military sexual
			 traumaThe term military sexual trauma shall have
			 the meaning specified by the Secretary for purposes of this section, and shall
			 include sexual harassment (as so specified).503.Report on standard of
			 proof for service-connection of mental health conditions related to military
			 sexual trauma(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the
			 House of Representatives a report on the current standard of proof for
			 service-connection under chapter 11 of title 38, United States Code, for
			 covered mental health conditions based on military sexual trauma.(b)RecommendationsThe
			 Secretary shall include in the report under subsection (a) any recommendations
			 the Secretary considers appropriate to improve the adjudication of claims for
			 compensation based on military sexual trauma, including—(1)recommendations for an
			 appropriate standard of proof for such claims if the Secretary considers such
			 recommendations advisable; and(2)recommendations for
			 legislative action, if necessary, to carry out such improvement.(c)DefinitionsIn this section:(1)Active military, naval,
			 or air serviceThe term active military, naval, or air
			 service has the meaning given that term in section 101 of title 38,
			 United States Code.(2)Covered mental health
			 conditionThe term
			 covered mental health condition means post-traumatic stress
			 disorder, anxiety, depression, or other mental health diagnosis that the
			 Secretary determines to be related to military sexual trauma.(3)Military sexual
			 traumaThe term
			 military sexual trauma shall have the meaning specified by the
			 Secretary for purposes of this section, and shall include sexual
			 harassment (as so specified).504.Reports on claims for
			 disabilities incurred or aggravated by military sexual trauma(a)ReportsNot later than December 1, 2014, and each
			 year thereafter through 2018, the Secretary of Veterans Affairs shall submit to
			 Congress a report on the covered claims submitted to the Secretary during the
			 previous fiscal year.(b)ElementsEach report under subsection (a) shall
			 include the following:(1)The number of covered claims submitted to
			 or considered by the Secretary during the fiscal year covered by the
			 report.(2)Of the covered claims
			 under paragraph (1), the number and percentage of such claims—(A)submitted by each gender;(B)that were approved, including the number
			 and percentage of such approved claims submitted by each gender; and(C)that were denied, including the number and
			 percentage of such denied claims submitted by each gender.(3)Of the covered claims under paragraph (1)
			 that were approved, the number and percentage, listed by each gender, of claims
			 assigned to each rating percentage of disability.(4)Of the covered claims
			 under paragraph (1) that were denied—(A)the three most common
			 reasons given by the Secretary under section 5104(b)(1) of title 38, United
			 States Code, for such denials; and(B)the number of denials
			 that were based on the failure of a veteran to report for a medical
			 examination.(5)Of the covered claims
			 under paragraph (1) that were resubmitted to the Secretary after denial in a
			 previous adjudication—(A)the number of such claims
			 submitted to or considered by the Secretary during the fiscal year covered by
			 the report;(B)the number and percentage
			 of such claims—(i)submitted by each
			 gender;(ii)that were approved,
			 including the number and percentage of such approved claims submitted by each
			 gender; and(iii)that were denied,
			 including the number and percentage of such denied claims submitted by each
			 gender;(C)the number and
			 percentage, listed by each gender, of claims assigned to each rating percentage
			 of disability; and(D)of such claims that were
			 again denied—(i)the three most common
			 reasons given by the Secretary under section 5104(b)(1) of such title for such
			 denials; and(ii)the number of denials
			 that were based on the failure of a veteran to report for a medical
			 examination.(6)The number of covered
			 claims that, as of the end of the fiscal year covered by the report, are
			 pending and, separately, the number of such claims on appeal.(7)For the fiscal year
			 covered by the report, the average number of days that covered claims take to
			 complete beginning on the date on which the claim is submitted.(c)DefinitionsIn this section:(1)Active military, naval,
			 or air serviceThe term active military, naval, or air
			 service has the meaning given that term in section 101 of title 38,
			 United States Code.(2)Covered
			 claimsThe term covered
			 claims means claims for disability compensation submitted to the
			 Secretary based on post traumatic stress disorder alleged to have been incurred
			 or aggravated by military sexual trauma.(3)Military sexual
			 traumaThe term military sexual trauma shall have
			 the meaning specified by the Secretary for purposes of this section, and shall
			 include sexual harassment (as so specified).BAgency of Original
			 Jurisdiction511.Working group to
			 improve employee work credit and work management systems of Veterans Benefits
			 Administration in an electronic environment(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall establish a working group to assess and develop
			 recommendations for the improvement of the employee work credit and work
			 management systems of the Veterans Benefits Administration in an electronic
			 environment.(b)CompositionThe
			 working group shall be composed of the following:(1)The Secretary or the
			 Secretary's designee.(2)Individuals selected by
			 the Secretary from among employees of the Department of Veterans Affairs who
			 handle claims for compensation and pension benefits and are recommended to the
			 Secretary by a labor organization for purposes of this section, including at
			 least one of each of the following individuals:(A)A veterans service
			 representative.(B)A rating veterans service
			 representative.(C)A decision review
			 officer.(3)Not fewer than three
			 individuals selected by the Secretary to represent different organizations
			 recognized by the Secretary for the representation of veterans under section
			 5902 of title 38, United States Code.(4)Individuals selected by
			 the Secretary—(A)that are not
			 employees of the Department; and(B)that are experts in work
			 credit and work management systems.(c)DutiesThe
			 duties of the working group are to assess and develop recommendations for the
			 following:(1)The improvement of the
			 employee work credit and work management systems of the Veterans Benefits
			 Administration in an electronic environment.(2)A scientific, data based
			 methodology to be used in revising the employee work credit system of the
			 Department to improve the quality and quantity of work produced by employees of
			 the Department.(3)The improvement of the
			 resource allocation model of the Veterans Benefits Administration, with a focus
			 on the processing of claims in an electronic environment.(4)A schedule by which the
			 revisions referred to in paragraph (2) will be implemented by the
			 Department.(d)Review and
			 incorporation of findings from prior studyIn carrying out its
			 duties under subsection (c), the working group shall review the findings and
			 conclusions of previous studies of the employee work credit and work management
			 systems of the Veterans Benefits Administration.(e)Role of the
			 SecretaryThe Secretary shall consider the recommendations of the
			 working group and implement such recommendations as the Secretary determines
			 appropriate.(f)Reports(1)Interim
			 reportNot later than 180 days after the date of the
			 establishment of the working group, the working group shall submit to Congress
			 a report on the progress of the working group.(2)Final
			 reportNot later than one year after the date of the
			 establishment of the working group, the Secretary shall submit to Congress the
			 methodology described in subsection (c)(2) and the schedule described in
			 subsection (c)(4) that the Secretary has decided to implement pursuant to
			 subsection (e).(g)Implementation of
			 methodology and scheduleAfter submitting the report under
			 subsection (f), the Secretary shall take such actions as may be necessary to
			 apply the methodology described in subsection (c)(2) and the schedule described
			 in subsection (c)(4) that the Secretary has decided to implement pursuant to
			 subsection (e).512.Task force on
			 retention and training of Department of Veterans Affairs claims processors and
			 adjudicators(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish a task force to assess retention and training of claims processors
			 and adjudicators that are employed by the Department of Veterans Affairs and
			 other departments and agencies of the Federal Government.(b)CompositionThe
			 task force shall be composed of the following:(1)The Secretary of Veterans
			 Affairs or designee.(2)The Director of the
			 Office of Personnel Management or designee.(3)The Commissioner of
			 Social Security or designee.(4)An individual selected by
			 the Secretary of Veterans Affairs who represents an organization recognized by
			 the Secretary for the representation of veterans under section 5902 of title
			 38, United States Code.(5)Such other individuals
			 selected by the Secretary who represent such other organizations and
			 institutions as the Secretary considers appropriate.(c)DurationThe
			 task force established under subsection (a) shall terminate not later than two
			 years after the date on which the task force is established under such
			 subsection.(d)DutiesThe
			 duties of the task force are as follows:(1)To identify key skills
			 required by claims processors and adjudicators to perform the duties of claims
			 processors and adjudicators in the various claims processing and adjudication
			 positions throughout the Federal Government.(2)To identify reasons for
			 employee attrition from claims processing positions.(3)To coordinate with
			 educational institutions to develop training and programs of education for
			 members of the Armed Forces to prepare such members for employment in claims
			 processing and adjudication positions in the Federal Government.(4)To identify and
			 coordinate offices of the Department of Defense and the Department of Veterans
			 Affairs located throughout the United States to provide information about, and
			 promotion of, available claims processing positions to members of the Armed
			 Forces transitioning to civilian life and to veterans with disabilities.(5)To establish performance
			 measures to evaluate the effectiveness of the task force.(6)Not later than one year
			 after the date of the establishment of the task force, to develop a
			 Government-wide strategic and operational plan for promoting employment of
			 veterans in claims processing positions in the Federal Government.(7)To establish performance
			 measures to assess the plan developed under paragraph (6), to assess the
			 implementation of such plan, and to revise such plan as the task force
			 considers appropriate.(e)Reports(1)Submittal of
			 planNot later than one year after the date of the establishment
			 of the task force, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the plan developed by the task force under subsection (d)(6).(2)Assessment of
			 implementationNot later than 120 days after the termination of
			 the task force, the Secretary shall submit to Congress a report that assesses
			 the implementation of the plan developed by the task force under subsection
			 (d)(6).513.Reports on
			 requests by the Department of Veterans Affairs for records of other Federal
			 agencies(a)Reports
			 requiredNot later than 180
			 days after the date of the enactment of this Act, and every 180 days thereafter
			 through the date that is 910 days after the date of the enactment of this Act,
			 the Secretary of Veterans Affairs shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the attempts of the Department of Veterans Affairs
			 to obtain records necessary to adjudicate claims for benefits from another
			 department or agency of the Federal Government during the 180-day period ending
			 on the date of such report.(b)Elements(1)In
			 generalEach report shall set
			 forth the following:(A)For the period covered by such report, the
			 following:(i)The total number
			 of requests made by the Department.(ii)The types of
			 records requested.(iii)The number of
			 requests made before the receipt of each record.(iv)The amount of
			 time between the initial request for each record and the receipt of each
			 record.(v)The number of
			 occurrences of the receipt of a record after the adjudication of the claim for
			 which the record was sought.(vi)A description
			 of the efforts of the Secretary to expedite the delivery of records to the
			 Department from other departments and agencies of the Federal
			 Government.(B)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate in light of such report.(2)PresentationThe
			 information in a report under clause (i) through (v) of paragraph (1)(A) shall
			 be set forth separately for each department and agency of the Federal
			 Government covered by such report.514.Recognition
			 of representatives of Indian tribes in the preparation, presentation, and
			 prosecution of claims under laws administered by the Secretary of Veterans
			 AffairsSection 5902(a)(1) is
			 amended by inserting , including Indian tribes (as defined in section 4 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b)) after as the Secretary may approve.515.Program on
			 participation of local and tribal governments in improving quality of claims
			 for disability compensation submitted to Department of Veterans
			 Affairs(a)Program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 program to assess the feasibility and advisability of entering into memoranda
			 of understanding with local governments and tribal organizations—(1)to improve the quality of
			 claims submitted to the Secretary for compensation under chapter 11 of title
			 38, United States Code, and pension under chapter 15 of such title; and(2)to provide assistance to
			 veterans who may be eligible for such compensation or pension in submitting
			 such claims.(b)Minimum number of
			 participating tribal organizationsIn carrying out the program
			 required by subsection (a), the Secretary shall enter into, or maintain
			 existing, memoranda of understanding with at least—(1)two tribal organizations;
			 and(2)10 State or local
			 governments.(c)DurationThe
			 program shall be carried out during the two-year period beginning on the date
			 of the commencement of the program.(d)Report(1)Initial
			 reportNot later than one year after the date of the commencement
			 of the program, the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report that includes the following:(A)A description of
			 the implementation and operation of the program, including a description of
			 outreach conducted by the Secretary to tribal organizations and State and local
			 governments.(B)An evaluation of
			 the program, including the total number of memoranda of understanding entered
			 into or maintained by the Secretary.(2)Final
			 reportNot later than 180 days after the termination of the
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report that includes the following:(A)A description of
			 the implementation and operation of the program, including a description of
			 outreach conducted by the Secretary to tribal organizations and State and local
			 governments.(B)An evaluation of the
			 program, including the total number of memoranda of understanding entered into
			 or maintained by the Secretary.(C)The findings and
			 conclusions of the Secretary with respect to the program.(D)Such
			 recommendations for continuation or expansion of the program as the Secretary
			 considers appropriate.(e)Tribal
			 organization definedIn this section, the term tribal
			 organization has the meaning given that term in section 3765 of title
			 38, United States Code.516.Quarterly
			 reports on progress of Department of Veterans Affairs in eliminating backlog of
			 claims for compensation that have not been adjudicated(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act and not less frequently than
			 quarterly thereafter through calendar year 2015, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 the backlog of claims filed with the Department of Veterans Affairs for
			 compensation that have not been adjudicated by the Department.(b)ContentsEach
			 report submitted under subsection (a) shall include the following:(1)For each month through
			 calendar year 2015, a projection of the following:(A)The number of claims
			 completed.(B)The number of claims
			 received.(C)The number of claims on
			 backlog at the end of the month.(D)The number of claims
			 pending at the end of the month.(E)The number of appeals
			 pending at the end of the month.(F)A description of the
			 status of the implementation of initiatives carried out by the Secretary to
			 address the backlog, including the expected impact of those initiatives on
			 accuracy and timeliness of adjudication of claims.(2)For each quarter through
			 calendar year 2015, a projection of the average accuracy of disability
			 determinations for compensation claims that require a disability rating (or
			 disability decision).(3)For each month during the
			 most recently completed quarter, the following:(A)The number of claims
			 completed.(B)The number of claims
			 received.(C)The number of claims on
			 backlog at the end of the month.(D)The number of claims
			 pending at the end of the month.(E)The number of appeals
			 pending at the end of the month.(F)A description of
			 the status of the implementation of initiatives carried out by the Secretary to
			 address the backlog, including the impact of those initiatives on accuracy and
			 timeliness of adjudication of claims.(G)An assessment of
			 the accuracy of disability determinations for compensation claims that require
			 a disability rating (or disability decision).(4)For the most recently
			 completed quarter—(A)the number of
			 cases physically received at the Board of Veterans’ Appeals and
			 docketed;(B)the number of
			 cases pending at the Board of Veterans’ Appeals at the end of the
			 quarter;(C)the number of
			 cases physically at the Board of Veterans’ Appeals at the end of the
			 quarter;(D)the number of
			 notices of disagreement and appeals filed to the agency of original
			 jurisdiction referred to in section 7105(b)(1) of title 38, United States Code;
			 and(E)the number of
			 decisions made by the Board of Veterans’ Appeals and the percentage of such
			 decisions that were allowed, remanded, denied, or otherwise disposed of.(c)Availability to
			 publicThe Secretary shall make each report submitted under
			 subsection (a) available to the public.(d)On backlog and pending
			 definedIn this section, the terms on backlog and
			 pending, with respect to a claim for compensation received by the
			 Secretary, shall have the meaning specified by the Secretary for purposes of
			 this section.517.Reports on
			 use of existing authorities to expedite benefits decisions(a)Report on current use
			 of temporary, intermediate, and provisional rating decisions(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the
			 House of Representatives a report on the use of temporary, intermediate, and
			 provisional rating decisions to expedite the benefits decisions of the
			 Department of Veterans Affairs.(2)Report
			 elementsThe report required by paragraph (1) shall include the
			 following:(A)With respect to temporary
			 and intermediate rating decisions, the following:(i)The number of temporary
			 and intermediate rating decisions issued by the Department during each of
			 fiscal years 2011, 2012, and 2013.(ii)A description of any
			 reasons or obstacles that prevent use of existing authorities to issue
			 temporary or intermediate rating decisions.(iii)A description of the
			 Quick Pay Disability initiative, including the rationale for not expanding the
			 initiative beyond pilot program status.(B)With respect to
			 provisional rating decisions, the following:(i)The number of provisional
			 rating decisions issued by the Department during the oldest claims first
			 initiative.(ii)Of the provisional
			 rating decisions issued during the oldest claims first initiative—(I)the number of such
			 decisions that involved a claim granted;(II)the number of such
			 decisions that involved a claim denied; and(III)the number of such
			 decisions that involved a claim granted in part or a claim denied in
			 part.(iii)A statement of the most
			 common reasons claims were not granted earlier under the oldest claims first
			 initiative when there was sufficient evidence to render an award of benefits in
			 the provisional rating decision.(iv)The average number of
			 days to issue a provisional rating decision under the oldest claims first
			 initiative.(v)Of the total number of
			 decisions that were completed under the oldest claims first initiative—(I)the number that were
			 Category 1 claims and received a final rating decision; and(II)the number that were
			 Category 2 claims and received a provisional rating decision.(vi)The number of rating
			 decisions issued during the oldest claims first imitative that involved a
			 brokered claim, set forth by number of such claims by Regional Office of the
			 Department, including—(I)the number of brokered
			 claims received by each Regional Office; and(II)the number of brokered
			 claims issued by each Regional Office.(vii)The number of
			 provisional rating decisions issued during the oldest claims first initiative
			 with respect to which the veteran requested that the provisional decision
			 become final in order to appeal.(viii)The number of
			 provisional rating decisions issued during the oldest claims first initiative
			 with respect to which the veteran requested an appeal after the expiration of
			 the 1-year period beginning on the date of notification of the provisional
			 rating decision.(ix)An assessment of the
			 accuracy of provisional rating decisions issued during the oldest claims first
			 initiative, set forth by Category 1 claims and Category 2 claims.(C)Such other matters as the
			 Secretary considers appropriate for purposes of the report.(3)Supplemental
			 informationIf the Secretary continues to obtain information on
			 rating decisions under clauses (vii) and (viii) of paragraph (2)(B) after the
			 date of the submittal of the report required by paragraph (1), the Secretary
			 shall submit to the committees of Congress referred to in paragraph (1) a
			 report on such information that supplements the information on such clauses in
			 the report under paragraph (1) when the Secretary completes accumulation of
			 such information.(b)Plan for increase in
			 use of temporary or intermediate rating decisions(1)Report on plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs
			 of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report setting forth a plan to increase the use of temporary
			 or intermediate rating decisions to expedite benefit decisions of the
			 Department when the record contains sufficient evidence to grant any claim at
			 issue, including service connection.(2)Plan
			 elementsThe plan required under paragraph (1) shall include the
			 following:(A)Mechanisms to overcome
			 obstacles to the use of temporary or intermediate rating decisions, including
			 mechanisms (such as upgrades) to assure the ability of the Veterans Benefits
			 Management System to facilitate the issuance of temporary or intermediate
			 rating decisions.(B)Mechanisms to ensure that
			 appropriate claimant populations, such as claimants who file complex or
			 multi-issue disability compensation claims, benefit from the availability of
			 temporary or intermediate rating decisions.(C)Mechanisms to provide for
			 the use of temporary or intermediate rating decisions, including mechanisms to
			 resolve whether a request by a claimant or claimant representative should
			 trigger use of a temporary or intermediate rating decision depending on the
			 circumstances of the claimant.(D)Mechanisms to prevent the
			 use of temporary or intermediate rating decisions in lieu of a final rating
			 decision when a final rating decision could be made with little or no
			 additional claim development.(E)Such recommendations for
			 legislative or administrative action as the Secretary considers appropriate to
			 increase the use of temporary or intermediate rating decisions to expedite
			 benefit decisions of the Department.518.Reports on
			 Department disability medical examinations and prevention of unnecessary
			 medical examinations(a)Report on
			 disability medical examinations furnished by Department of Veterans
			 Affairs(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the furnishing of general medical and
			 specialty medical examinations by the Department of Veterans Affairs for
			 purposes of adjudicating claims for benefits under laws administered by the
			 Secretary.(2)ContentsThe
			 report submitted under paragraph (1) shall include the following:(A)The number of general
			 medical examinations furnished by the Department during the period of fiscal
			 years 2009 through 2012 for purposes of adjudicating claims for benefits under
			 laws administered by the Secretary.(B)The number of general
			 medical examinations furnished by the Department during the period of fiscal
			 years 2009 through 2012 for purposes of adjudicating a claim in which a
			 comprehensive joint examination was conducted, but for which no disability
			 relating to a joint, bone, or muscle had been asserted as an issue in the
			 claim.(C)The number of specialty
			 medical examinations furnished by the Department during the period of fiscal
			 years 2009 through 2012 for purposes of adjudicating a claim.(D)The number of specialty
			 medical examinations furnished by the Department during the period of fiscal
			 years 2009 through 2012 for purposes of adjudicating a claim in which one or
			 more joint examinations were conducted.(E)A summary with citations
			 to any medical and scientific studies that provide a basis for determining that
			 three repetitions is adequate to determine the effect of repetitive use on
			 functional impairments.(F)The names of all
			 examination reports, including general medical examinations and Disability
			 Benefits Questionnaires, used for evaluation of compensation and pension
			 disability claims which require measurement of repeated ranges of motion
			 testing and the number of examinations requiring such measurements which were
			 conducted in fiscal year 2012.(G)The average amount of
			 time taken by an individual conducting a medical examination to perform the
			 three repetitions of movement of each joint.(H)A discussion of whether
			 there are more efficient and effective scientifically reliable methods of
			 testing for functional loss on repetitive use of an extremity other than the
			 three time repetition currently used by the Department.(I)Recommendations as to the
			 continuation of the practice of measuring functional impairment by using three
			 repetitions of movement of each joint during the examination as a criteria for
			 evaluating the effect of repetitive motion on functional impairment with
			 supporting rationale.(b)Report and
			 plan to prevent the ordering of unnecessary medical examinations(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to the Committee on Veterans' Affairs
			 of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the efforts of the Secretary in reducing the
			 necessity for in-person disability examinations and other efforts to comply
			 with the provisions of section 5125 of title 38, United States Code.(2)ContentsThe
			 report required by paragraph (1) shall include the following:(A)Criteria used by
			 the Secretary to determine if a claim is eligible for the Acceptable Clinical
			 Evidence initiative.(B)The number of
			 claims determined to be eligible for the Acceptable Clinical Evidence
			 initiative during the period beginning on the date of the initiation of the
			 initiative and ending on the date of the enactment of this Act,
			 disaggregated—(i)by fiscal year;
			 and(ii)by claims determined
			 eligible based in whole or in part on medical evidence provided by a private
			 health care provider.(C)The total number of
			 claims determined to be eligible for the Acceptable Clinical Evidence
			 initiative that required an employee of the Department to supplement the
			 evidence with information obtained during a telephone interview with a claimant
			 or health care provider.(D)Information on any other
			 initiatives or efforts, including disability benefits questionnaires, of the
			 Department to further encourage the use of medical evidence provided by a
			 private health care provider and reliance upon reports of a medical examination
			 administered by a private physician if the report is sufficiently complete to
			 be adequate for the purposes of adjudicating a claim.(E)A plan—(i)to measure,
			 track, and prevent the ordering of unnecessary medical examinations when the
			 provision by a claimant of a medical examination administered by a private
			 physician in support of a claim for benefits under chapter 11 or 15 of title
			 38, United States Code, is adequate for the purpose of making a decision on
			 that claim; and(ii)that includes the
			 actions the Secretary will take to eliminate any request by the Department for
			 a medical examination in the case of a claim for benefits under chapter 11 or
			 15 of such title in support of which a claimant submits medical evidence or a
			 medical opinion provided by a private health care provider that is competent,
			 credible, probative, and otherwise adequate for purposes of making a decision
			 on that claim.CBoard of
			 Veterans' Appeals and Court of Appeals for Veterans Claims521.Treatment of certain
			 misfiled documents as a notice of appeal to the Court of Appeals for Veterans
			 ClaimsSection 7266 is amended
			 by adding at the end the following new subsection:(e)(1)If a person
				adversely affected by a final decision of the Board, who has not filed a notice
				of appeal with the United States Court of Appeals for Veterans Claims under
				subsection (a), misfiles a document with the Board or the agency of original
				jurisdiction referred to in section 7105(b)(1) of this title that expresses
				disagreement with such decision and a clear intent to seek review of such
				decision by the United States Court of Appeals for Veterans Claims, not later
				than 120 days after the date of such decision, such document shall be treated
				as timely filed under subsection (a).(2)The treatment of
				misfiled documents under paragraph (1) does not limit equitable relief that may
				be otherwise available to a person described in that
				paragraph..522.Modification of filing
			 period for notice of disagreement to initiate appellate review of decisions of
			 Department of Veterans Affairs(a)Filing of notice of
			 disagreement by claimants(1)In
			 generalParagraph (1) of section 7105(b) is amended—(A)by striking one
			 year and inserting 180 days in the first sentence;
			 and(B)by striking
			 one-year and inserting 180-day in the third
			 sentence.(2)Electronic
			 filingSuch paragraph is further amended by inserting or
			 transmitted by electronic means after postmarked.(3)Good cause exception
			 for untimely filing of notices of disagreementSuch section
			 7105(b) is amended by adding at the end the following new paragraph:(3)A notice of disagreement
				not filed within the time prescribed by paragraph (1) shall be treated by the
				Secretary as timely filed if—(A)the Secretary
				determines that the claimant, legal guardian, or other accredited
				representative, attorney, or authorized agent filing the notice had good cause
				for the lack of filing within such time; and(B)the notice of
				disagreement is filed not later than 186 days after the expiration of the
				period prescribed by paragraph
				(1)..(b)Application by
			 Department for review on appealSection 7106 is amended in the
			 first sentence by striking one-year period described in section
			 7105 and inserting period described in section
			 7105(b)(1).(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to claims for benefits under laws administered by the Secretary of Veterans
			 Affairs filed with the Secretary after the date of the enactment of this
			 Act.523.Determination of
			 manner of appearance for hearings before Board of Veterans' Appeals(a)In
			 generalSection 7107 is amended—(1)in subsection
			 (a)(1), by striking in subsection (f) and inserting in
			 subsection (g);(2)by redesignating
			 subsection (f) as subsection (g); and(3)by striking subsections
			 (d) and (e) and inserting the following new subsections:(d)(1)Except as provided in
				paragraph (2), a hearing before the Board shall be conducted through picture
				and voice transmission, by electronic or other means, in such a manner that the
				appellant is not present in the same location as the members of the Board
				during the hearing.(2)(A)A hearing before the
				Board shall be conducted in person upon the request of an appellant.(B)In the absence of a
				request under subparagraph (A), a hearing before the Board may also be
				conducted in person as the Board considers appropriate.(e)(1)In a case in which a
				hearing before the Board is to be held as described in subsection (d)(1), the
				Secretary shall provide suitable facilities and equipment to the Board or other
				components of the Department to enable an appellant located at an appropriate
				facility within the area served by a regional office to participate as so
				described.(2)Any hearing conducted as
				described in subsection (d)(1) shall be conducted in the same manner as, and
				shall be considered the equivalent of, a personal hearing.(f)(1)In a case in which a
				hearing before the Board is to be held as described in subsection (d)(2), the
				appellant may request that the hearing be held at the principal location of the
				Board or at a facility of the Department located within the area served by a
				regional office of the Department.(2)A hearing to be held
				within an area served by a regional office of the Department shall (except as
				provided in paragraph (3)) be scheduled to be held in accordance with the place
				of the case on the docket under subsection (a) relative to other cases on the
				docket for which hearings are scheduled to be held within that area.(3)A hearing to be held
				within an area served by a regional office of the Department may, for cause
				shown, be advanced on motion for an earlier hearing. Any such motion shall set
				forth succinctly the grounds upon which the motion is based. Such a motion may
				be granted only—(A)if the case involves
				interpretation of law of general application affecting other claims;(B)if the appellant is
				seriously ill or is under severe financial hardship; or(C)for other sufficient
				cause
				shown..(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to cases received by the Board of Veterans' Appeals pursuant to notices
			 of disagreement submitted on or after the date of the enactment of this
			 Act.VIOutreach
			 Matters601.Program to increase
			 coordination of outreach efforts between the Department of Veterans Affairs and
			 Federal, State, and local agencies and nonprofit organizations(a)Program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 program to assess the feasibility and advisability of using State and local
			 government agencies and nonprofit organizations—(1)to increase awareness of
			 veterans regarding benefits and services for veterans; and(2)to improve coordination
			 of outreach activities regarding such benefits and services between the
			 Secretary and Federal, State, and local government and nonprofit providers of
			 health care and benefit services for veterans.(b)DurationThe
			 Secretary shall carry out the program for a two-year period.(c)Grants(1)In
			 generalThe Secretary shall carry out the program through the
			 competitive award of grants to State and local government agencies and
			 nonprofit organizations—(A)to increase the awareness
			 of veterans regarding benefits and services for veterans; and(B)to improve coordination
			 of outreach activities regarding such benefits and services between the
			 Secretary and Federal, State, and local government and nonprofit providers of
			 health care and benefit services for veterans.(2)Application(A)In
			 generalA State or local government agency or nonprofit
			 organization seeking a grant under the program shall submit to the Secretary an
			 application therefor in such form and in such manner as the Secretary considers
			 appropriate.(B)ElementsEach
			 application submitted under subparagraph (A) shall include the
			 following:(i)A description of the
			 consultations, if any, with the Department of Veterans Affairs in the
			 development of any proposal under the application.(ii)A description of the
			 project for which the applicant is seeking a grant under the program, including
			 a plan to coordinate under the program, to the greatest extent possible, the
			 outreach activities of Federal, State, and local government agencies that
			 provide health care, benefits, and services for veterans and nonprofit
			 organizations that provide such care, benefits, and services to enhance the
			 awareness and availability of such care, benefits, and services.(iii)An agreement to report
			 to the Secretary standardized data and other performance measures necessary for
			 the Secretary to evaluate the program and to facilitate evaluation of projects
			 for which grants are awarded under the program.(iv)Such other information
			 as the Secretary may require.(3)Considerations(A)In
			 generalIn awarding grants under the program to carry out
			 projects, the Secretary shall consider—(i)where the
			 projects will be carried out and which populations are targeted; and(ii)the likelihood that each
			 potential grantee will successfully carry out the grant proposal.(B)Considerations
			 regarding location and target populationIn taking the matters
			 specified in subparagraph (A)(ii) into consideration, the Secretary shall
			 consider in particular the advisability of awarding grants for projects—(i)carried out in
			 areas with populations that have a high proportion of veteran
			 representation;(ii)carried out in
			 a variety of geographic areas, including urban, rural, and highly rural areas;
			 and(iii)that target a
			 variety of veteran populations, including racial and ethnic minorities,
			 low-income populations, and older populations.(4)Use of
			 fundsThe Secretary shall establish appropriate uses of grant
			 amounts received under the program.(5)Oversight of use of
			 fundsThe Secretary shall establish appropriate mechanisms for
			 oversight of the use of grant amounts received under the program, including the
			 evidence grantees must submit to demonstrate use of grant amounts and
			 procedures for the recovery of grant amounts that were improperly used.(6)LimitationIn
			 a fiscal year, not more than 20 percent of all grant amounts awarded in that
			 fiscal year may be awarded to a single State entity.(d)State matching
			 requirementThe Secretary may not make a grant to a State under
			 subsection (c) unless that State agrees that, with respect to the costs to be
			 incurred by the State in carrying out the program or projects for which the
			 grant was awarded, the State will make available (directly or through donations
			 from public or private entities) non-Federal contributions in an amount equal
			 to 50 percent of Federal funds provided under the grant.(e)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 to carry out this section the following:(1)$2,500,000 for
			 fiscal year 2015.(2)$2,500,000 for fiscal
			 year 2016.(f)Annual
			 report(1)In
			 generalNot later than 120 days after the completion of the first
			 calendar year beginning after the date of the commencement of the program, and
			 not less frequently than once every year thereafter for the duration of the
			 program, the Secretary shall submit to Congress a report evaluating the program
			 and the projects supported by grants awarded under the program.(2)ElementsThe
			 report required by paragraph (1) shall include the following:(A)The findings and
			 conclusions of the Secretary with respect to the program.(B)An assessment of the
			 benefit to veterans of the program.(C)The performance measures
			 used by the Secretary for purposes of the program and data showing the
			 performance of grantees under the program under such measures.(D)The recommendations of
			 the Secretary as to the feasibility and advisability of continuing or expanding
			 or modifying the program.(g)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.602.Cooperative agreements
			 between Secretary of Veterans Affairs and States on outreach
			 activities(a)In
			 generalChapter 63 is amended by inserting after section 6306 the
			 following new section:6306A.Cooperative
				agreements with States(a)In
				generalThe Secretary may
				enter into cooperative agreements and arrangements with various State agencies
				and State departments to carry out this chapter and to otherwise carry out,
				coordinate, improve, or enhance outreach activities of the Department and the
				States.(b)ReportThe Secretary shall include in each report
				submitted under section 6308 of this title a description of the agreements and
				arrangements entered into by the Secretary under subsection
				(a)..(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 63 is
			 amended by inserting after the item relating to section 6306 the following new
			 item:6306A. Cooperative agreements
				with
				States..603.Advisory committee on
			 outreach activities of Department of Veterans Affairs(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall establish an
			 advisory committee on outreach activities of the Department of Veterans
			 Affairs.(b)MembershipThe advisory committee shall be composed of
			 individuals selected by the Secretary from among the following:(1)To the maximum extent
			 practicable, individuals who are eminent in their respective fields of public
			 relations.(2)Representatives of
			 organizations with offices that focus on communications and distribute messages
			 through major media news outlets and social media.(3)To the maximum extent
			 practicable, individuals with experience communicating financial results and
			 business strategy for purposes of shaping a confident brand image.(4)To the maximum extent
			 practicable, individuals with experience with consumer and lifestyle imaging
			 and creating publicity for a particular product or service.(5)To the maximum extent
			 practicable, veterans who have experience in press and public relations.(c)DutiesThe
			 advisory committee shall advise the Assistant Secretary for Public and
			 Intergovernmental Affairs—(1)to ensure that the
			 Department of Veterans Affairs is strategically and effectively—(A)engaging the public and
			 Department stakeholders to increase awareness nationally regarding all benefits
			 and services furnished by the Department;(B)explaining new or
			 changing policies of the Department;(C)improving the image and
			 reputation of the Department; and(D)coordinating and
			 collaborating with national community-based organizations, nonprofits, and
			 State and local government agencies;(2)to assist the Secretary
			 in conducting such other press or public relations activities relating to
			 outreach activities of the Department as the Secretary and the Assistant
			 Secretary for Public and Intergovernmental Affairs consider appropriate;
			 and(3)to ensure coordination
			 and collaboration on efforts within the Department for the development,
			 implementation, and review of local outreach with respect to benefits that
			 include the following:(A)Compensation and pension
			 benefits.(B)Insurance
			 benefits.(C)Burial and memorial
			 benefits.(D)Education
			 benefits.(E)Vocational rehabilitation
			 and employment benefits.(F)Readjustment counseling
			 benefits.(G)Loan guarantee
			 benefits.(H)Such other benefits as
			 the Secretary considers appropriate.(d)Location of
			 meetingsEach meeting of the advisory committee shall take place
			 at a location that is property of the Department and shall, to the maximum
			 extent practicable, use teleconference technology.(e)ConsultationThe
			 Secretary shall consult with and seek the advice of the advisory committee not
			 less frequently than quarterly on matters relating to the duties of the
			 advisory committee under subsection (c).(f)Reports(1)In
			 generalNot less frequently than once every 90 days for the first
			 year and semiannually thereafter, the advisory committee shall submit to
			 Congress and to the Secretary a report on outreach activities of the
			 Department.(2)RecommendationsEach
			 report submitted under paragraph (1) shall include such recommendations for
			 legislative and administrative action as the advisory committee considers
			 appropriate to improve the press and public relations of the Department
			 relating to outreach.(g)TerminationThe
			 advisory committee shall terminate on October 1, 2015, and the requirements and
			 authorities under this section shall terminate on such date.(h)Outreach
			 definedIn this section, the term outreach has the
			 meaning given the term in section 6301 of title 38, United States Code.604.Advisory boards on
			 outreach activities of Department of Veterans Affairs relating to health
			 care(a)Establishment(1)In
			 generalFor each entity
			 described in paragraph (2), the Secretary of Veterans Affairs shall, acting
			 through the director of that entity, establish not later than 180 days after
			 the effective date specified in subsection (h) an advisory board at that entity
			 on matters relating to outreach activities of the Department of Veterans
			 Affairs at that entity.(2)Entity
			 describedAn entity described
			 in this paragraph is—(A)a healthcare system of the Department;
			 or(B)a Veterans Integrated System Network, if
			 such Veterans Integrated System Network does not contain a healthcare
			 system.(b)Membership(1)In
			 generalEach advisory board established under subsection (a)(1)
			 shall be, to the maximum extent practicable, composed of individuals selected
			 by the Secretary from among the following:(A)Individuals who
			 are eminent in their respective fields of public relations.(B)Representatives
			 of organizations with offices that focus on communications and distribute
			 messages through major media news outlets and social media.(C)Individuals with
			 experience communicating financial results and business strategy for purposes
			 of shaping a confident brand image.(D)Individuals with
			 experience with consumer and lifestyle imaging and creating publicity for a
			 particular product or service.(E)Employees of the
			 Department who are involved in press and public relations strategy for an
			 entity described in subsection (a)(2).(F)To the maximum
			 extent practicable, veterans who have experience in press and public
			 relations.(2)Voluntary
			 participationThe participation of an individual selected under
			 paragraph (1) shall be at the election of the individual.(c)DutiesEach
			 advisory board established under subsection (a)(1) at an entity described in
			 subsection (a)(2) shall advise the Assistant Secretary for Public and
			 Intergovernmental Affairs—(1)to ensure that the
			 Department of Veterans Affairs is strategically and effectively—(A)engaging the public and
			 Department stakeholders to increase awareness nationally regarding benefits and
			 services furnished by the Department;(B)explaining new or
			 changing policies of the Department;(C)improving the image and
			 reputation of the Department;(D)coordinating and
			 collaborating with national community-based organizations, nonprofits, and
			 State and local government agencies; and(E)coordinating and
			 collaborating on efforts within the Department for the development,
			 implementation, and review of local outreach with respect to benefits that
			 include—(i)compensation and pension
			 benefits;(ii)insurance
			 benefits;(iii)burial and memorial
			 benefits;(iv)education
			 benefits;(v)vocational rehabilitation
			 and employment benefits;(vi)readjustment counseling
			 benefits;(vii)loan guarantee
			 benefits; and(viii)such other benefits as
			 the Secretary considers appropriate; and(2)to assist the director of
			 that entity in conducting such other press or public relations activities
			 relating to outreach activities of the Department as that advisory board
			 considers appropriate.(d)Meeting
			 location(1)In
			 generalIf teleconference technology is not used, meetings of
			 each advisory board established under subsection (a)(1) shall be held at a
			 location that is property of the Department.(2)Teleconference
			 technologyEach advisory board shall use, to the maximum extent
			 practicable, teleconference technology.(e)ConsultationEach
			 director of an entity described in subsection (a)(2) shall consult with and
			 seek the advice of the advisory board established at such entity not less
			 frequently than once every two months on matters relating to the duties of the
			 advisory board under subsection (c).(f)Annual
			 reportsNot less frequently than each year, each advisory board
			 established under subsection (a)(1) shall submit to the Secretary a report with
			 such information as may be beneficial to the Secretary in preparing the reports
			 required by section 6308 of title 38, United States Code.(g)TerminationEach
			 advisory board established under subsection (a)(1) and the authorities and
			 requirements of this section shall terminate three years after the effective
			 date specified in subsection (h).(h)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.605.Modification of
			 requirement for periodic reports to Congress on outreach activities of
			 Department of Veterans Affairs(a)In
			 generalSection 6308 is
			 amended—(1)in subsection (a), by striking
			 even-numbered; and(2)in subsection (b)—(A)in paragraph (1), by
			 striking biennial;(B)in paragraph (2), by
			 inserting for legislative and administrative action after
			 Recommendations; and(C)by adding at the end the
			 following new paragraph:(3)Recommendations that such
				administrative actions as may be taken—(A)to maximize resources for
				outreach activities of the Department; and(B)to focus outreach efforts
				on activities that are proven to be more
				effective..(b)Clerical
			 amendments(1)Section
			 headingThe heading for section 6308 is amended by striking
			 Biennial and inserting
			 Annual.(2)Table of
			 sectionsThe table of sections at the beginning of chapter 63 is
			 amended by striking the item relating to section 6308 and inserting the
			 following new item:6308. Annual report to
				Congress..VIIEmployment and Related
			 MattersAEmployment
			 Matters701.Employment of veterans
			 with the Federal Government(a)In
			 generalSection 4214 is
			 amended—(1)in subsection (b), by
			 adding at the end the following:(4)(A)The requirement under
				this paragraph is in addition to the appointment of qualified covered veterans
				under the authority under paragraph (1) by the Department of Veterans Affairs
				and the Department of Defense.(B)The head of each agency,
				in consultation with the Director of the Office of Personnel Management, shall
				develop a plan for exercising the authority specified in subparagraph (C)
				during the five-year period beginning on the date of the enactment of the
				Veterans Health and Benefits Improvement Act
				of 2013.(C)The authority specified
				in this subparagraph is the authority as follows:(i)The authority
				under paragraph (1).(ii)The authority available
				to the agency concerned under the Veterans Employment Opportunities Act of 1998
				(Public Law 105–339) and the amendments made by that Act.(D)The Director of the
				Office of Personnel Management shall ensure that under the plans developed
				under subparagraph (B) agencies shall appoint to existing vacancies not fewer
				than 15,000 qualified covered veterans during the five-year period beginning on
				the date of the enactment of the Veterans
				Health and Benefits Improvement Act of 2013. For purposes of
				complying with this subparagraph, an appointment pursuant to the authority
				referred to in subparagraph (C)(ii) shall not count toward the number required
				by this subparagraph unless the appointment is to a vacancy in a full-time,
				permanent
				position.;(2)in subsection (d), in the
			 third sentence, by inserting (including, during the 5-year period
			 beginning on the date of the enactment of the Veterans Health and Benefits Improvement Act of
			 2013, the development and implementation by each agency of the
			 plan required under subsection (b)(4), which shall include information
			 regarding the grade or pay level of appointments by the agency under the plan
			 and whether the appointments are, or are converted to, career or
			 career-conditional appointments) after subsection (b) of this
			 section; and(3)in subsection (e)—(A)in paragraph (1)—(i)in the matter before
			 subparagraph (A), by striking to the Congress and inserting
			 to the appropriate committees of Congress; and(ii)in subparagraph (A), by
			 inserting (including, during the 5-year period beginning on the date of
			 the enactment of the Veterans Health and
			 Benefits Improvement Act of 2013, the development and
			 implementation by the agency of the plan required under subsection (b)(4),
			 which shall include information regarding the grade or pay level of
			 appointments by the agency under the plan and whether the appointments are, or
			 are converted to, permanent appointments) before the period; and(B)by adding at the end the
			 following new paragraph:(3)In this subsection, the
				term appropriate committees of Congress means—(A)the Committee on
				Veterans' Affairs and the Committee on Homeland Security and Governmental
				Affairs of the Senate; and(B)the Committee on
				Veterans' Affairs and the Committee on Oversight and Government Reform of the
				House of
				Representatives..(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Personnel Management shall submit to the appropriate committees
			 of Congress (as defined under section 4214(e)(3) of title 38, United States
			 Code, as amended by subsection (a)) regarding the development of a plan to
			 carry out the amendments made by subsection (a).702.State recognition of
			 military experience of veterans in issuing licenses and credentials to
			 veterans(a)In
			 generalSection 4102A(c) is
			 amended by striking paragraph (9) and inserting the following new paragraph
			 (9):(9)(A)As a condition of a grant or contract under
				which funds are made available to a State under subsection (b)(5) in order to
				carry out section 4103A or 4104 of this title, the State shall—(i)establish a program under which the State
				administers an examination to each veteran seeking a license or credential
				issued by the State and issues such license or credential to such veteran
				without requiring such veteran to undergo any training or apprenticeship if the
				veteran—(I)receives a satisfactory score on completion
				of such examination, as determined by the State;(II)has been
				awarded a military occupational specialty that is substantially equivalent to
				or exceeds the requirements of the State for the issuance of such license or
				credential;(III)has engaged in
				the active practice of the occupation for which the veteran is seeking such
				license or credential for at least two of the five years preceding the date of
				application; and(IV)pays any
				customary or usual fees required by the State for such license or credential;
				and(ii)submit each year to the
				Secretary a report on the exams administered under clause (i) during the most
				recently completed 12-month period that includes, for the period covered by the
				report the number of veterans who completed an exam administered by the State
				under clause (i) and a description of the results of such exams, disaggregated
				by occupational field.(B)The Secretary
				may waive the requirement under subparagraph (A) that a State establish a
				program described in that subparagraph as a condition of a grant or contract if
				the State certifies to the Secretary that the State—(i)takes into
				account previous military training for the purposes of issuing licenses or
				credentials;(ii)permits
				veterans to completely satisfy through examination any training or testing
				requirements for a license or credential with respect to which a veteran has
				previously completed military training; and(iii)for any
				credential or license for which a veteran is unable to completely satisfy such
				requirements through examination, the State substantially reduces training time
				required to satisfy such requirement based on the military training received by
				the veteran.(C)Not less frequently than once each year,
				the Secretary shall submit to Congress and the Secretary of Defense a report
				summarizing the information received by the Secretary under subparagraph
				(A)(ii)..(b)Effective date(1)ExamsSubparagraph
			 (A) of section 4102A(c)(9) of title 38, United States Code, as added by
			 subsection (a), shall take effect on the date that is one year after the date
			 of the enactment of this Act and shall apply with respect to grants and
			 contracts described in such subparagraph awarded after such date.(2)ReportsSubparagraph
			 (B) of such section 4102A(c)(9), as so added, shall take effect on the date
			 that is one year after the date of the enactment of this Act and the Secretary
			 of Labor shall submit the first report under such subparagraph not later than
			 two years after the date of the enactment of this Act.703.Report on unified
			 Government Internet portal for veterans on jobs available through the Federal
			 Government(a)Identification
			 of Internet websites and applications that can assist veterans seeking
			 employment(1)In
			 generalThe Secretary of Labor shall, in consultation with the
			 Secretary of Veterans Affairs, the Secretary of Defense, and other appropriate
			 public and private entities, take appropriate actions to identify Internet
			 websites and applications that can assist veterans in seeking
			 employment.(2)Priority in
			 identification of certain websites and applicationsIn
			 identifying websites and applications pursuant to paragraph (1), the Secretary
			 shall place a particular priority on identifying websites and applications that
			 do the following:(A)Match veterans
			 seeking employment with available jobs based on the skills the veterans
			 acquired as members of the Armed Forces.(B)Permit employers to post
			 information about available jobs.(b)ReportNot
			 later than 180 days after the effective date specified in subsection (c), the
			 Secretary of Labor shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the actions of the Secretary under subsection (a). The report shall
			 include an assessment of the feasibility and advisability of creating a single,
			 unified Internet-based employment portal for the Federal Government for use by
			 veterans regarding employment through the Federal Government, including the
			 cost of creating the portal, the collaboration with other Federal agencies
			 required to create the portal, and the anticipated use of the portal.(c)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.704.Information on
			 disability-related employment and education protections in Transition
			 Assistance Program(a)In
			 generalSection 1144(b) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:(9)Provide information about
				disability-related employment and education
				protections..(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is one year after the date of the enactment of this Act.BSmall Business
			 Matters711.Expansion of
			 contracting goals and preferences of Department of Veterans Affairs to include
			 conditionally owned small business concerns 100 percent owned by
			 veteransSection 8127(l) is
			 amended—(1)in paragraph (2), by
			 inserting unconditionally before owned by each
			 place it appears; and(2)by adding at the end the
			 following new paragraph:(3)The term
				unconditionally owned includes, with respect to ownership of a
				small business concern, conditional ownership of such small business concern if
				such business concern is 100 percent owned by one or more
				veterans..712.Modification of
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs for small businesses owned by veterans of small businesses after death
			 of disabled veteran owners(a)In
			 generalSection 8127(h) is
			 amended—(1)in paragraph (3), by
			 striking rated as and all that follows through
			 disability. and inserting a period; and(2)in paragraph (2), by
			 amending subparagraph (C) to read as follows:(C)The date that—(i)in the case of a
				surviving spouse of a veteran with a service-connected disability rated as 100
				percent disabling or who dies as a result of a service-connected disability, is
				10 years after the date of the veteran's death; or(ii)in
				the case of a surviving spouse of a veteran with a service-connected disability
				rated as less than 100 percent disabling who does not die as a result of a
				service-connected disability, is three years after the date of the veteran's
				death..(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act and shall
			 apply with respect to applications received pursuant to section 8127(f)(2) of title 38, United States Code, that
			 are verified on or after such date.713.Treatment of
			 businesses after deaths of servicemember-owners for purposes of Department of
			 Veterans Affairs contracting goals and preferences(a)In
			 generalSection 8127 is amended—(1)by redesignating
			 subsections (i) through (l) as subsections (j) through (m), respectively;
			 and(2)by inserting after
			 subsection (h) the following new subsection (i):(i)Treatment of businesses
				after death of servicemember-Owner(1)If a member of the
				Armed Forces owns at least 51 percent of a small business concern and such
				member is killed in line of duty in the active military, naval, or air service,
				the surviving spouse or dependent child of such member who acquires such
				ownership rights in such small business concern shall, for the period described
				in paragraph (2), be treated as if the surviving spouse or dependent child were
				a veteran with a service-connected disability for purposes of determining the
				status of the small business concern as a small business concern owned and
				controlled by veterans for purposes of contracting goals and preferences under
				this section.(2)The period referred to in
				paragraph (1) is the period beginning on the date on which the member of the
				Armed Forces dies and ending on the date as follows:(A)In the case of a
				surviving spouse, the earliest of the following dates:(i)The date on which the
				surviving spouse remarries.(ii)The date on which the
				surviving spouse relinquishes an ownership interest in the small business
				concern and no longer owns at least 51 percent of such small business
				concern.(iii)The date that is ten
				years after the date of the member's death.(B)In the case of a
				dependent child, the earliest of the following dates:(i)The date on which the
				surviving dependent child relinquishes an ownership interest in the small
				business concern and no longer owns at least 51 percent of such small business
				concern.(ii)The date that is ten
				years after the date of the member's
				death..(b)Effective
			 dateSubsection (i) of section 8127 of title 38, United States
			 Code, as added by subsection (a), shall take effect on the date of the enactment of
			 this Act and shall apply with respect to the deaths of members of the Armed
			 Forces occurring on or after such date.714.Special rule for
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs of small business concerns licensed in community property
			 StatesSection 8127, as
			 amended by section 713 of this Act, is further amended by adding at the end the
			 following new subsection:(n)Special rule for
				community property StatesWhenever the Secretary assesses, for
				purposes of this section, the degree of ownership by an individual of a small
				business concern licensed in a community property State, the Secretary shall
				also assess what that degree of ownership would be if such small business
				concern had been licensed in a State other than a community property State. If
				the Secretary determines that such individual would have had a greater degree
				of ownership of the small business concern had such small business concern been
				licensed in a State other than a community property State, the Secretary shall
				treat, for purposes of this section, such small business concern as if it had
				been licensed in a State other than a community property
				State..VIIIOther Matters801.Consideration by
			 Secretary of Veterans Affairs of resources disposed of for less than fair
			 market value by individuals applying for pension(a)VeteransSection
			 1522 is amended—(1)in subsection (a)—(A)by inserting
			 (1) before The Secretary; and(B)by adding at the end the
			 following new paragraph:(2)(A)If a veteran otherwise
				eligible for payment of pension under section 1513 or 1521 of this title or the
				spouse of such veteran disposes of covered resources for less than fair market
				value on or after the look-back date described in subparagraph (C)(i), the
				Secretary shall deny or discontinue the payment of pension to such veteran
				under section 1513 or 1521 of this title, as the case may be, for months during
				the period beginning on the date described in subparagraph (D) and equal to the
				number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the veteran or, if the veteran has a spouse, the corpus of the
				estates of the veteran and of the veteran's spouse, that the Secretary
				considers that under all the circumstances, if the veteran or spouse had not
				disposed of such resource, it would be reasonable that the resource (or some
				portion of the resource) be consumed for the veteran's maintenance.(ii)For
				purposes of this paragraph, the Secretary may consider, in accordance with
				regulations the Secretary shall prescribe, a transfer of an asset (including a
				transfer of an asset to an annuity, trust, or other financial instrument or
				investment) a disposal of a covered resource for less than fair market value if
				such transfer reduces the amount in the corpus of the estate of the veteran or,
				if the veteran has a spouse, the corpus of the estates of the veteran and of
				the veteran's spouse, that the Secretary considers, under all the
				circumstances, would be reasonable to be consumed for the veteran's
				maintenance.(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).(ii)The date described in
				this clause is the date on which the veteran applies for pension under section
				1513 or 1521 of this title or, if later, the date on which the veteran (or the
				spouse of the veteran) disposes of covered resources for less than fair market
				value.(D)The date described in
				this subparagraph is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.(E)The number of months
				calculated under this subparagraph shall be equal to—(i)the total, cumulative
				uncompensated value of the portion of covered resources so disposed of by the
				veteran (or the spouse of the veteran) on or after the look-back date described
				in subparagraph (C)(i) that the Secretary determines would reasonably have been
				consumed for the veteran's maintenance; divided by(ii)the maximum amount of
				monthly pension that is payable to a veteran under section 1513 or 1521 of this
				title, including the maximum amount of increased pension payable under such
				sections on account of family members, but not including any amount of pension
				payable under such sections because a veteran is in need of regular aid and
				attendance or is permanently housebound,rounded down, in the case of any
				fraction, to the nearest whole number, but shall not in any case exceed 36
				months.;(2)in subsection (b)—(A)by inserting
			 (1) before The Secretary; and(B)by adding at the end the
			 following new paragraph:(2)(A)If a veteran otherwise
				eligible for payment of increased pension under subsection (c), (d), (e), or
				(f) of section 1521 of this title on account of a child, the spouse of the
				veteran, or the child disposes of covered resources for less than fair market
				value on or after the look-back date described in subparagraph (C)(i), the
				Secretary shall deny or discontinue payment of such increased pension for
				months during the period beginning on the date described in subparagraph (D)
				and equal to the number of months calculated as provided in subparagraph
				(E).(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the child that the Secretary considers that under all the
				circumstances, if the veteran, the spouse of the veteran, or the child had not
				disposed of such resource, it would be reasonable that the resource (or some
				portion of the resource) be consumed for the child's maintenance.(ii)For
				purposes of this paragraph, the Secretary may consider, in accordance with
				regulations the Secretary shall prescribe, a transfer of an asset (including a
				transfer of an asset to an annuity, trust, or other financial instrument or
				investment) a disposal of a covered resource for less than fair market value if
				such transfer reduces the amount in the corpus of the estate of the child that
				the Secretary considers, under all the circumstances, would be reasonable to be
				consumed for the child's maintenance.(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).(ii)The date described in
				this clause is the date on which the veteran applies for payment of increased
				pension under subsection (c), (d), (e), or (f) of section 1521 of this title on
				account of a child or, if later, the date on which the veteran, the spouse of
				the veteran, or the child disposes of covered resources for less than fair
				market value.(D)The date described in
				this subparagraph is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.(E)The number of months
				calculated under this subparagraph shall be equal to—(i)the total, cumulative
				uncompensated value of the portion of the covered resources so disposed of by
				the veteran, the spouse of the veteran, or the child on or after the look-back
				date described in subparagraph (C)(i) that the Secretary determines would
				reasonably have been consumed for the child's maintenance; divided by(ii)the maximum amount of
				increased monthly pension that is payable to a veteran under subsection (c),
				(d), (e), or (f) of section 1521 of this title on account of a child,rounded down, in the case of any
				fraction, to the nearest whole number, but shall not in any case exceed 36
				months.;
				and(3)by adding at the end the
			 following new subsection:(c)(1)(A)The Secretary shall not
				deny or discontinue payment of pension under section 1513 or 1521 of this title
				or payment of increased pension under subsection (c), (d), (e), or (f) of
				section 1521 of this title on account of a child by reason of the application
				of subsection (a)(2) or (b)(2) of this section to the disposal of resources by
				an individual—(i)if—(I)a satisfactory showing is
				made to the Secretary (in accordance with regulations promulgated by the
				Secretary) that all resources disposed of for less than fair market value have
				been returned to the individual who disposed of the resources; or(II)the Secretary
				determines, under procedures established by the Secretary in accordance with
				subparagraph (B), that the denial or discontinuance of payment would work an
				undue hardship; or(ii)to the extent that any
				portion of the resources disposed of for less than fair market value have been
				returned to the individual who disposed of the resources.(B)Undue hardship would be
				worked by the denial or discontinuance of payment for purposes of subparagraph
				(A)(i)(II) if the denial or discontinuance of payment would deprive the
				individual during the period of denial or discontinuance—(i)of medical care such that
				the individual's life or health would be endangered;(ii)of necessary food or
				clothing, or other necessities of life; or(iii)on such other basis as
				the Secretary shall specify in the procedures required by subparagraph
				(A)(i)(II).(C)If payment of pension or
				increased pension that would otherwise be denied or discontinued by reason of
				the application of subsection (a)(2) or (b)(2) is denied or discontinued only
				in part by reason of the return of resources as described in subparagraph
				(A)(ii), the period of the denial or discontinuance as determined pursuant to
				subparagraph (E) of subsection (a)(2) or (b)(2), as applicable, shall be
				recalculated to take into account such return of resources.(2)At
				the time a veteran applies for pension under section 1513 or 1521 of this title
				or increased pension under subsection (c), (d), (e), or (f) of section 1521 of
				this title on account of a child, and at such other times as the Secretary
				considers appropriate, the Secretary shall—(A)inform such veteran of
				the provisions of subsections (a)(2) and (b)(2) providing for a period of
				ineligibility for payment of pension under such sections for individuals who
				make certain dispositions of resources for less than fair market value,
				including the exception for hardship from such period of ineligibility;(B)obtain from such veteran
				information which may be used in determining whether or not a period of
				ineligibility for such payments would be required by reason of such
				subsections; and(C)provide such veteran a
				timely process for determining whether or not the exception for hardship shall
				apply to such
				veteran..(b)Surviving spouses and
			 childrenSection 1543 is amended—(1)in subsection (a)—(A)by redesignating
			 paragraph (2) as paragraph (3);(B)by inserting after
			 paragraph (1) the following new paragraph (2):(2)(A)If a surviving spouse
				otherwise eligible for payment of pension under section 1541 of this title
				disposes of covered resources for less than fair market value on or after the
				look-back date described in subparagraph (C)(i), the Secretary shall deny or
				discontinue the payment of pension to such surviving spouse under section 1541
				of this title for months during the period beginning on the date described in
				subparagraph (D) and equal to the number of months calculated as provided in
				subparagraph (E).(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the surviving spouse that the Secretary considers that under all
				the circumstances, if the surviving spouse had not disposed of such resource,
				it would be reasonable that the resource (or some portion of the resource) be
				consumed for the surviving spouse's maintenance.(ii)For
				purposes of this paragraph, the Secretary may consider, in accordance with
				regulations the Secretary shall prescribe, a transfer of an asset (including a
				transfer of an asset to an annuity, trust, or other financial instrument or
				investment) a disposal of a covered resource for less than fair market value if
				such transfer reduces the amount in the corpus of the estate of the surviving
				spouse that the Secretary considers, under all the circumstances, would be
				reasonable to be consumed for the surviving spouse's maintenance.(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).(ii)The date described in
				this clause is the date on which the surviving spouse applies for pension under
				section 1541 of this title or, if later, the date on which the surviving spouse
				disposes of covered resources for less than fair market value.(D)The date described in
				this subparagraph is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.(E)The number of months
				calculated under this subparagraph shall be equal to—(i)the total, cumulative
				uncompensated value of the portion of the covered resources so disposed of by
				the surviving spouse on or after the look-back date described in subparagraph
				(C)(i) that the Secretary determines would reasonably have been consumed for
				the surviving spouse's maintenance; divided by(ii)the maximum amount of
				monthly pension that is payable to a surviving spouse under section 1541 of
				this title, including the maximum amount of increased pension payable under
				such section on account of a child, but not including any amount of pension
				payable under such section because a surviving spouse is in need of regular aid
				and attendance or is permanently housebound,rounded down, in the case of any
				fraction, to the nearest whole number, but shall not in any case exceed 36
				months.;(C)by adding at the end the
			 following new paragraph:(4)(A)If a surviving spouse
				otherwise eligible for payment of increased pension under subsection (c), (d),
				or (e) of section 1541 of this title on account of a child or the child
				disposes of covered resources for less than fair market value on or after the
				look-back date described in subparagraph (C)(i), the Secretary shall deny or
				discontinue payment of such increased pension for months during the period
				beginning on the date described in subparagraph (D) and equal to the number of
				months calculated as provided in subparagraph (E).(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the child that the Secretary considers that under all the
				circumstances, if the surviving spouse or the child had not disposed of such
				resource, it would be reasonable that the resource (or some portion of the
				resource) be consumed for the child's maintenance.(ii)For
				purposes of this paragraph, the Secretary may consider, in accordance with
				regulations the Secretary shall prescribe, a transfer of an asset (including a
				transfer of an asset to an annuity, trust, or other financial instrument or
				investment) a disposal of a covered resource for less than fair market value if
				such transfer reduces the amount in the corpus of the estate of the child that
				the Secretary considers, under all the circumstances, would be reasonable to be
				consumed for the child's maintenance.(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).(ii)The date described in
				this clause is the date on which the surviving spouse applies for payment of
				increased pension under subsection (c), (d), or (e) of section 1541 of this
				title on account of a child or, if later, the date on which the surviving
				spouse (or the child) disposes of covered resources for less than fair market
				value.(D)The date described in
				this subparagraph is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.(E)The number of months
				calculated under this clause shall be equal to—(i)the total, cumulative
				uncompensated value of the portion of the covered resources so disposed of by
				the surviving spouse (or the child) on or after the look-back date described in
				subparagraph (C)(i) that the Secretary determines would reasonably have been
				consumed for the child's maintenance; divided by(ii)the maximum amount of
				increased monthly pension that is payable to a surviving spouse under
				subsection (c), (d), or (e) of section 1541 of this title on account of a
				child,rounded down, in the case of any
				fraction, to the nearest whole number, but shall not in any case exceed 36
				months.;(2)in subsection (b)—(A)by inserting
			 (1) before The Secretary; and(B)by adding at the end the
			 following new paragraph:(2)(A)If a child otherwise
				eligible for payment of pension under section 1542 of this title or any person
				with whom such child is residing who is legally responsible for such child's
				support disposes of covered resources for less than fair market value on or
				after the look-back date described in subparagraph (C)(i), the Secretary shall
				deny or discontinue the payment of pension to such child under section 1542 of
				this title for months during the period beginning on the date described in
				subparagraph (D) and equal to the number of months calculated as provided in
				subparagraph (E).(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the child or the corpus of the estate of any person with whom
				such child is residing who is legally responsible for such child's support that
				the Secretary considers that under all the circumstances, if the child or
				person had not disposed of such resource, it would be reasonable that the
				resource (or some portion of the resource) be consumed for the child's
				maintenance.(ii)For
				purposes of this paragraph, the Secretary may consider, in accordance with
				regulations the Secretary shall prescribe, a transfer of an asset (including a
				transfer of an asset to an annuity, trust, or other financial instrument or
				investment) a disposal of a covered resource for less than fair market value if
				such transfer reduces the amount in the corpus of the estate described in
				clause (i) that the Secretary considers, under all the circumstances, would be
				reasonable to be consumed for the child's maintenance.(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).(ii)The date described in
				this clause is the date on which the child applies for pension under section
				1542 of this title or, if later, the date on which the child (or person
				described in subparagraph (B)) disposes of covered resources for less than fair
				market value.(D)The date described in
				this clause is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.(E)The number of months
				calculated under this clause shall be equal to—(i)the total, cumulative
				uncompensated value of the portion of the covered resources so disposed of by
				the child (or person described in subparagraph (B)) on or after the look-back
				date described in subparagraph (C)(i) that the Secretary determines would
				reasonably have been consumed for the child's maintenance; divided by(ii)the maximum amount of
				monthly pension that is payable to a child under section 1542 of this
				title,rounded down, in the case of any
				fraction, to the nearest whole number, but shall not in any case exceed 36
				months.;
				and(3)by adding at the end the
			 following new subsection:(c)(1)(A)The Secretary shall not
				deny or discontinue payment of pension under section 1541 or 1542 of this title
				or payment of increased pension under subsection (c), (d), or (e) of section
				1541 of this title on account of a child by reason of the application of
				subsection (a)(2), (a)(4), or (b)(2) of this section to the disposal of
				resources by an individual—(i)if—(I)a satisfactory showing is
				made to the Secretary (in accordance with regulations promulgated by the
				Secretary) that all resources disposed of for less than fair market value have
				been returned to the individual who disposed of the resources; or(II)the Secretary
				determines, under procedures established by the Secretary in accordance with
				subparagraph (B), that the denial or discontinuance of payment would work an
				undue hardship; or(ii)to the extent that any
				portion of the resources disposed of for less than fair market value have been
				returned to the individual who disposed of the resources.(B)Undue hardship would be
				worked by the denial or discontinuance of payment for purposes of subparagraph
				(A)(i)(II) if the denial or discontinuance of payment would deprive the
				individual during the period of denial or discontinuance—(i)of medical care such that
				the individual's life or health would be endangered;(ii)of necessary food or
				clothing, or other necessities of life; or(iii)on such other basis as
				the Secretary shall specify in the procedures required by subparagraph
				(A)(i)(II).(C)If payment of pension or
				increased pension that would otherwise be denied or discontinued by reason of
				the application of subsection (a)(2), (a)(4), or (b)(2) is denied or
				discontinued only in part by reason of the return of resources as described in
				subparagraph (A)(ii), the period of the denial or discontinuance as determined
				pursuant to subparagraph (E) of subsection (a)(2), (a)(4), or (b)(2), as
				applicable, shall be recalculated to take into account such return of
				resources.(2)At
				the time a surviving spouse or child applies for pension under section 1541 or
				1542 of this title or increased pension under subsection (c), (d), or (e) of
				section 1541 of this title on account of a child, and at such other times as
				the Secretary considers appropriate, the Secretary shall—(A)inform such surviving
				spouse or child of the provisions of subsections (a)(2), (a)(4), and (b)(2), as
				applicable, providing for a period of ineligibility for payment of pension or
				increased pension under such sections for individuals who make certain
				dispositions of resources for less than fair market value, including the
				exception for hardship from such period of ineligibility;(B)obtain
				from such surviving spouse or child information which may be used in
				determining whether or not a period of ineligibility for such payments would be
				required by reason of such subsections; and(C)provide such surviving
				spouse or child a timely process for determining whether or not the exception
				for hardship shall apply to such surviving spouse or
				child..(c)Effective
			 dateSubsections (a)(2), (b)(2), and (c) of section 1522 of title
			 38, United States Code, as added by subsection (a), and subsections (a)(2),
			 (a)(4), (b)(2), and (c) of section 1543 of such title, as added by subsection
			 (b), shall take effect on the date that is one year after the date of the
			 enactment of this Act and shall apply with respect to payments of pension and
			 increased pension applied for after such date and to payments of pension and
			 increased pension for which eligibility is redetermined after such date, except
			 that no reduction in pension shall be made under such subsections because of
			 any disposal of covered resources made before such date.(d)Annual reports(1)In
			 generalNot later than 30 months after the date of the enactment
			 of this Act and not less frequently than once each year thereafter through
			 2018, the Secretary of Veterans Affairs shall submit to the appropriate
			 committees of Congress a report on the administration of subsections (a)(2),
			 (b)(2), and (c) of section 1522 of title 38, United States Code, as added by
			 subsection (a), and subsections (a)(2), (a)(4), (b)(2), and (c) of section 1543
			 of such title, as added by subsection (b), during the most recent 12-month
			 period.(2)ElementsEach
			 report submitted under paragraph (1) shall include the following, for the
			 period covered by the report:(A)The number of individuals
			 who applied for pension under chapter 15 of such title.(B)The number of individuals
			 who received pension under such chapter.(C)The number of individuals
			 with respect to whom the Secretary denied or discontinued payment of pension
			 under the subsections referred to in paragraph (1).(D)A description of any
			 trends identified by the Secretary regarding pension payments that have
			 occurred as a result of the amendments made by this section.(E)Such other information as
			 the Secretary considers appropriate.(3)Appropriate committees
			 of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—(A)the Committee on
			 Veterans' Affairs and the Select Committee on Aging of the Senate; and(B)the Committee on
			 Veterans' Affairs of the House of Representatives.802.Office of
			 National Veterans Sports Programs and Special Events(a)Reauthorization and use
			 of certain fundsSubsection
			 (d)(4) of section 322 is amended—(1)by inserting
			 (A) after (4);(2)by striking
			 2013 and inserting 2018; and(3)by adding at the end the
			 following new subparagraph:(B)Any amounts appropriated
				or otherwise made available to carry out this subsection that the Secretary
				determines are unnecessary to carry out this subsection may be used by the
				Secretary to carry out this
				section..(b)Cooperation with organizationSubsection (b)(4) of such section is
			 amended by striking shall, to the extent feasible, and inserting
			 may.(c)Substitution of USOC in responsibility for United States Paralympics, IncSuch section is further amended—(1)in subsection (b)(4)—(A)by striking United States Paralympics, Inc., each place it appears and inserting United States Olympic Committee; and(B)by striking sporting and inserting paralympic; and(2)in subsection (d)(1), by striking United States Paralympics, Inc., each place it appears and inserting United States Olympic Committee.803.Adaptive
			 sports programs for disabled veterans and members of the Armed Forces through
			 United States Olympic Committee(a)Authorization of
			 programSubsection (a) of section 521A is amended to read as
			 follows:(a)Adaptive sports
				program(1)The Secretary may plan,
				develop, manage, and implement an integrated adaptive sports program for
				disabled veterans and disabled members of the Armed Forces.(2)The Secretary may award
				grants to the United States Olympic Committee to carry out paragraph
				(1)..(b)Additional application
			 requirementsSubsection (c)(2) of such section is amended—(1)in subparagraph (A), by
			 striking and at the end;(2)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and(3)by adding at the end the
			 following new subparagraph:(C)a statement that includes
				a detailed description of—(i)the anticipated
				personnel, travel, and administrative costs that will be paid for by the United States Olympic Committee with funds provided under this section;(ii)the financial controls
				implemented by the United States Olympic Committee, including methods to track
				expenditures of funds provided under this section;(iii)the performance metrics
				to be used by the United States Olympic Committee to evaluate the
				effectiveness of the activities to be carried out with the funds provided under
				this section; and(iv)the anticipated
				personnel, travel, and administrative costs that will be paid for by
				subgrantees with funds provided under this
				section..(c)FundingSubsection
			 (g) of such section is amended by striking 2013 and inserting
			 2015.(d)Exception to
			 prohibition on commingling of fundsSubsection (h) of such
			 section is amended by inserting before the period at the end the following:
			 , except that funds appropriated to carry out this section may be used
			 by the Department to carry out subsections (a), (b), and (c) of section 322 of
			 this title.(e)Substitution of USOC in responsibility for United States Paralympics, IncSuch section is further amended—(1)by striking United States Paralympics, Inc., each place it appears (other than in subsection (d)) and inserting United States Olympic Committee; and(2)in subsection (d)—(A)in paragraph (1)—(i)by striking United States Paralympics, Inc., with the assistance and inserting United States Olympic Committee, with the assistance; and(ii)by striking United States Paralympics, Inc., has entered and inserting United States Olympic Committee has entered;(B)in paragraph (4), by striking United States Paralympics, Inc. and inserting United States Olympic Committee; and(C)in paragraph (5), by striking United States Paralympics, Inc., and inserting United States Olympic Committee.(f)Comptroller general
			 reportSuch section is further amended—(1)by redesignating
			 subsection (l) as subsection (m); and(2)by inserting after
			 subsection (k) the following new subsection (l):(l)Comptroller General
				report(1)Not later than two
				years after the date of the enactment of the Veterans Health and Benefits Improvement Act of
				2013, the Comptroller General of the United States shall submit
				to Congress a report on the use of grants, if any, awarded to the United States Olympic Committee, under this section during the two-year period preceding the
				report.(2)The report required under
				paragraph (1) shall contain the following:(A)An assessment of how the
				Department, the United States Olympic Committee, and subgrantees of the United States Olympic Committee, have provided adaptive sports opportunities to
				veterans and members of the Armed Forces through grants awarded under this
				section.(B)An assessment of how the
				Department oversees the use of funds provided under this section by the United States Olympic Committee and subgrantees of the United States Olympic Committee.(C)A description of the
				benefit provided to veterans and members of the Armed Forces through programs
				and activities developed through grants awarded under this
				section..(g)Extension of
			 sunsetSubsection (m) of such section, as redesignated by
			 subsection (f) of this section, is amended by striking 2013 and
			 inserting 2015.(h)Conforming and clerical
			 amendments(1)Section heading
			 amendmentThe heading of such section is amended to read as
			 follows:521A.Adaptive sports
				programs for disabled veterans and members of the Armed Forces through the
				United States Olympic Committee.(2)Table of
			 sectionsThe table of sections at the beginning of chapter 5 is
			 amended by striking the item relating to section 521A and inserting the
			 following new item:521A. Adaptive sports programs for disabled
				veterans and members of the Armed Forces through the United States Olympic Committee.804.Making
			 effective date provision consistent with provision for benefits eligibility of
			 a veteran's child based upon termination of remarriage by
			 annulmentSection 5110(l) is
			 amended by striking , or of an award or increase of benefits based on
			 recognition of a child upon termination of the child's marriage by death or
			 divorce,.805.Extended
			 period for scheduling of medical exams for veterans receiving temporary
			 disability ratings for severe mental disordersSection 1156(a)(3) is amended by striking
			 six months and inserting 18 months.806.Authority to
			 issue Veterans ID Cards(a)Authority(1)In
			 generalThe Secretary of Veterans Affairs may issue a card to a
			 veteran that identifies the veteran as a veteran and includes a photo of the
			 veteran and the name of the veteran.(2)No requirement for
			 enrollment or receipt of benefitsThe Secretary may issue a card
			 under paragraph (1) to a veteran, whether or not such veteran is—(A)enrolled in the system of
			 annual patient enrollment established under section 1705(a) of title 38, United
			 States Code; or(B)in receipt of educational
			 assistance, compensation, or pension under laws administered by the
			 Secretary.(3)DesignationA
			 card issued under paragraph (1) may be known as a Veterans ID
			 Card.(b)Recognition of Veterans
			 ID Cards for reduced pricing of pharmaceuticals, consumer products, and
			 servicesThe Secretary may work with national retail chains that
			 offer reduced prices on pharmaceuticals, consumer products, and services to
			 veterans to ensure that such retail chains recognize cards issued under
			 subsection (a)(1) for purposes of offering reduced prices on pharmaceuticals,
			 consumer products, and services.(c)Veteran
			 definedIn this section, the term veteran has the
			 meaning given the term in section 101 of title 38, United States Code.(d)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.807.Honoring as
			 veterans certain persons who performed service in the reserve components of the
			 Armed ForcesAny person who is
			 entitled under
			 chapter 1223 of title 10,
			 United States Code, to retired pay for nonregular service or, but for age,
			 would be entitled under such chapter to retired pay for nonregular service
			 shall be honored as a veteran but shall not be entitled to any benefit by
			 reason of this honor.808.Extension of
			 authority for Secretary of Veterans Affairs to issue and guarantee certain
			 loansSection 3729(b)(2) is
			 amended—(1)in subparagraph
			 (A)—(A)in clause (iii), by
			 striking October 1, 2017 and inserting May 1,
			 2018; and(B)in clause (iv), by
			 striking October 1, 2017 and inserting May 1,
			 2018;(2)in subparagraph
			 (B)—(A)in clause (i), by
			 striking October 1, 2017 and inserting May 1,
			 2018; and(B)in clause (ii), by
			 striking October 1, 2017 and inserting May 1,
			 2018;(3)in subparagraph
			 (C)—(A)in clause (i), by
			 striking October 1, 2017 and inserting May 1,
			 2018; and(B)in clause (ii), by
			 striking October 1, 2017 and inserting May 1,
			 2018; and(4)in subparagraph
			 (D)—(A)in clause (i), by
			 striking October 1, 2017 and inserting May 1,
			 2018; and(B)in clause (ii), by striking October
			 1, 2017 and inserting May 1, 2018.809.Review of
			 determination of certain service in Philippines during World War II(a)In
			 generalThe Secretary of
			 Veterans Affairs, in consultation with the Secretary of Defense and such
			 military historians as the Secretary of Defense recommends, shall review the
			 process used to determine whether a covered individual served in support of the
			 Armed Forces of the United States during World War II in accordance with
			 section 1002(d) of title X of Division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 38 U.S.C. 107 note) for purposes of
			 determining whether such covered individual is eligible for payments described
			 in such section.(b)Covered
			 individualsIn this section, a covered individual is any
			 individual who timely submitted a claim for benefits under subsection (c) of
			 section 1002 of title X of Division A of the American Recovery and Reinvestment
			 Act of 2009 (Public Law 111–5; 38 U.S.C. 107 note) based on service as
			 described in subsection (d) of that section.(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of Representatives a
			 report detailing any findings, actions taken, or recommendations for
			 legislative action with respect to the review conducted under subsection
			 (a).(d)Prohibition on benefits
			 for disqualifying conduct under new process pursuant to reviewIf
			 pursuant to the review conducted under subsection (a) the Secretary of Veterans
			 Affairs determines to establish a new process for the making of payments as
			 described in that subsection, the process shall include mechanisms to ensure
			 that individuals are not treated as covered individuals for purposes of such
			 payments if such individuals engaged in any disqualifying conduct during
			 service described in that subsection, including collaboration with the enemy or
			 criminal conduct.810.Report on
			 Laotian military support of Armed Forces of the United States during Vietnam
			 War(a)In
			 generalNot later than one
			 year after the effective date specified in subsection (c), the Secretary of
			 Veterans Affairs, in consultation with the Secretary of Defense and such
			 agencies and individuals as the Secretary of Veterans Affairs considers
			 appropriate, shall submit to the appropriate committees of Congress a report
			 on—(1)the extent to which Laotian military forces
			 provided combat support to the Armed Forces of the United States between
			 February 28, 1961, and May 15, 1975;(2)whether the current classification by the
			 Civilian/Military Service Review Board of the Department of Defense of service
			 by individuals of Hmong ethnicity is appropriate; and(3)any recommendations for legislative
			 action.(b)Appropriate committees
			 of CongressIn this section, the term appropriate
			 committees of Congress means—(1)the Committee on Armed
			 Services and the Committee on Veterans' Affairs of the Senate; and(2)the Committee on Armed
			 Services and the Committee on Veterans' Affairs of the House of
			 Representatives.(c)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.811.Report on
			 assistance for veterans in obtaining training on purchasing and operating a
			 franchise(a)Report
			 requiredNot later than one year after the effective date
			 specified in subsection (c), the Secretary of Labor shall, in consultation with
			 the Secretary of Veterans Affairs, the Administrator of the Small Business
			 Administration, and other appropriate entities, submit to Congress a report on
			 the assistance available to veterans to obtain training necessary to purchase
			 and operate a franchise.(b)ElementsThe
			 report required by subsection (a) shall include the following:(1)A description of the
			 assistance available for veterans through the Department of Labor, the
			 Department of Veterans Affairs, the Small Business Administration, or any other
			 agency of the Federal Government in order to obtain training necessary to
			 purchase or operate a franchise.(2)Information on the number
			 of veterans who have sought and obtained the training described in paragraph
			 (1) during the five calendar years preceding the report.(3)A description of any
			 barriers encountered by veterans in obtaining the training described in
			 paragraph (1).(c)Effective
			 dateThis section shall take effect on the date that is one year
			 after the date of the enactment of this Act.812.Limitation on
			 aggregate amount of bonuses payable to personnel of the Department of Veterans
			 Affairs during fiscal year 2014The aggregate amount of bonuses and awards
			 payable to personnel of the Department of Veterans Affairs under chapter 45 or
			 53 of title 5, United States Code, or any other provision of such title, during
			 fiscal year 2014 may not exceed $368,000,000.Amend the title so as to read:
	 A bill to improve the provision of medical services and benefits to
	 veterans, and for other purposes..December 9, 2013Reported
			 with an amendment and an amendment to the title